Exhibit 10.1

RADICE CORPORATE CENTER III

INDEX TO STANDARD OFFICE LEASE

 

1.    Basic Lease Rider    Standard Office Lease    Page 1, 2 2.    Article 1.
   Premises    Page 4 3.    Article 2.    Term of Lease and Commencement    Page
4 4.    Article 3.    Base Rent, Rent Escalation and Security Deposit    Page 4
5.    Article 4.    Construction of Premises    Page 5 6.    Article 5.   
Permitted Use.    Page 5 7.    Article 6.    Tenant’s Taxes    Page 6 8.   
Article 7.    Operating Costs    Page 6, 7, 8 9.    Article 8.    Tenant’s
Proportionate Share; Additions to and Exclusions from the Development    Page 8,
9 10.    Article 9.    Repairs and Maintenance    Page 9, 10 11.    Article 10.
   Alterations    Page 10 12.    Article 11.    Signs    Page 11 13.    Article
12.    Inspections    Page 11 14.    Article 13.    Utilities    Page 11 15.   
Article 14.    Assignment and Subletting    Page 11, 12 16.    Article 15.   
Insurance; Fire and Casualty Damage    Page 12, 13 17.    Article 16.   
Liability    Page 13 18.    Article 17.    Eminent Domain    Page 14 19.   
Article 18.    Holding Over    Page 14 20.    Article 19.    Quiet Enjoyment   
Page 14 21.    Article 20.    Events of Default; Remedies    Page 15, 16, 17 22.
   Article 21.    Rights Reserved to Landlord    Page 17 23.    Article 22.   
Corporate Authority    Page 17 24.    Article 23.    Relocation of Premises   
Page 18 25.    Article 24.    Landlord’s Lien    Page 18 26.    Article 25.   
Subordination    Page 18 27.    Article 26.    Mechanics’ and Other Liens   
Page 18 28.    Article 27.    Notices    Page 18, 19 29.    Article 28.   
Common Areas    Page 19 30.    Article 29.    Estoppel Certificate    Page 19
31.    Article 30.    Miscellaneous    Page 19, 20 32.    Article 31.    Riders;
Exhibits    Page 21 33.    Article 32.    Vacation    Page 21 34.    Article 33.
   Building Services Equipment    Page 21 35.    Article 34.    Rules and
Regulations    Page 21 36.    Article 35.    Waiver of Jury Trial    Page 21, 22
37.    Exhibit A    Legal Description    Page 23 38.    Exhibit B    Site Plan
   Page 24 39.    Exhibit C    Space Plan    Page 25 40.    Exhibit D    Tenant
Work Letter    Pages 26 - 41 41.    Exhibit E    Tenant Estoppel Statement   
Page 42 42.    Exhibit F    Rules and Regulations    Page 43, 44, 45, 46 43.   
Exhibit G    Form Letter of Credit    Page 47 44.    Exhibit H    Right of First
Offer    Page 48, 49 45.    Exhibit I    Renewal Option    Page 50 46.   
Exhibit J    Contraction Option    Page 51

RADICE CORPORATE CENTER III

EDIETS, INC.

LESSEE



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION RIDER

RADICE CORPORATE CENTER III

STANDARD OFFICE LEASE

 

1. Date of Lease: June     , 2006 (for identification purposes only).

 

2. Landlord: RADICE III, LLC

 

3. Tenant: EDIETS, INC.

 

4. Premises: Suite         600  , as shown on Exhibit “A”, of Radice Corporate
Center III, 1000 Corporate Drive, Fort Lauderdale, Florida 33334 (Radice
Corporate Center III together with the parking facilities, landscaped areas and
other common areas servicing same are collectively referred to as the
“Building”).

 

5. Rentable Area of Premises: 20,206 rentable square feet.

 

6. Rent Commencement Date: as defined in Article 2.02 of the Lease.

 

7. Expiration Date: The last day of the 124th month following the Rent
Commencement Date.

 

8. Lease Term: One Hundred and Twenty Four (124) full months. If the Rent
Commencement Date is other than the first day of the month, the Lease Term shall
also include the period commencing on the Rent Commencement Date and ending on
the last day of any such first partial month.

 

9. Base Rent: The Base Rent as per article 3.01 of the Lease will be as follows:

 

Month of Lease Term

   Monthly
Base Rent   

Annual

Base Rent

1 – 4

   $ -0-    $ -0-

5 - 12

   $ 26.941.33    $ 215,530.66

13 – 24

   $ 27,749.57    $ 332,994.88

25 – 36

   $ 28,582.06    $ 342,984.72

49 – 60

   $ 29,439.52    $ 353,274.24

61 –72

   $ 30,322.70    $ 363,872.40

73 – 84

   $ 31,232.38    $ 374,788.56

85 – 96

   $ 32,169.35    $ 386,032.20

97 – 108

   $ 33,134.43    $ 397,613.16

109- 120

   $ 34,128.47    $ 409,541.64

121 – 124

   $ 35,152.32    $ 140,609.28

 

10. Tenant’s Proportionate Share: 15.31% (Require % from Landlord) per article
8.01 of the Lease.

 

11. Security Deposit: Tenant shall provide a Letter of Credit in accordance with
Article 3.02 of the Lease.

 

12. Use of Premises: General office use.

 

13. Number of Parking Spaces: Landlord shall provide Tenant. With Five
(5) spaces per 1000 RSF throughout the term of the lease and any extensions,
expansions or renewal periods on a non reserved basis, located within the
Building’s surface parking area.

 

14. Tenant’s Address for Notices Prior to Commencement Date:

 

3801 W. Hillsboro Blvd.   Deerfield Beach, Florida 33442  

 

    Attention:  

 

  With copies to:  

 

 

 

 

 

  Attention:  

 

 



--------------------------------------------------------------------------------

       Tenant’s Address for Notices After Commencement Date:

 

Same as Building address  

 

 

 

 

 

  Attention:   Mr. James Epstein, Esq.   With copies to:   eDiets to supply
address  

 

 

 

 

 

  Attention:  

 

  Landlord’s Address for Notices:  

Radice III, LLC

c/o Trammell Crow Company

  1801 North Military Trail, Suite 150   Boca Raton, FL 33431   With copies to:
  Trammell Crow Company   101 NE 3rd Avenue   Suite 101  

 

       Ft. Lauderdale, FL 33301

 

15. Tenant’s Real Estate Broker: Studley, Inc.

Landlord’s Real Estate Broker: Trammell Crow Realty Services, Inc.

 

16. Guarantor(s): N/A.

 

17. Certain of the information relating to the Lease, including many of the
principal economic terms, are set forth in the foregoing Basic Lease Information
Rider (the “BLI Rider”). The BLI Rider and the Lease are, by this reference,
hereby incorporated into one another. In the event of any direct conflict
between the terms of the BLI Rider and the terms of the Lease, the BLI Rider
shall control. Where the Lease simply supplements the BLI Rider and does not
conflict directly therewith, the Lease shall control.

IN WITNESS WHEREOF, Landlord and Tenant have signed this BLI Rider as of the day
and year set forth opposite their respective signatures herein below.

 

WITNESSES    TENANT:   

EDIETS, INC.

a Delaware corporation

 

   By:  

 

 

   Print Name:  

 

   Title:  

 

   Date:  

 

WITNESSES:    LANDLORD:    RADICE III, LLC

 

   By:  

 

 

   Its:  

 

   Date:  

 



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS LEASE AGREEMENT, made and entered into by and between RADICE III, LLC, a
Florida limited liability company (“Landlord”), and EDIETS, INC., a Delaware
corporation (“Tenant”):

WITNESSETH:

ARTICLE 1: PREMISES:

1.01 Premises. In consideration of the obligation of Tenant to pay rent and of
the other terms, provisions and covenants hereof, Landlord leases to Tenant and
Tenant leases from Landlord those premises (the “Premises”) described in the
Basic Lease Information Rider (the “BLI Rider”) attached to the front of this
Lease and incorporated into this Lease by this reference. The real property on
which the Building is located is legally described in Exhibit A. The Premises
are outlined on the plan attached as Exhibit B. The Building is part of a
development (the “Development”) commonly known as Radice Corporate Center.

ARTICLE 2: TERM OF LEASE AND COMMENCEMENT

2.01 Term of Lease. The term of this Lease (the “Term”) is for the period of
time set forth in the BLI Rider, commencing on the Lease commencement date set
forth in the BLI Rider (“Commencement Date”) and ending on the Lease expiration
date as set forth in the BLI Rider (“Expiration Date”).

2.02 Rent Commencement Date. The “Rent Commencement Date” shall be the earlier
to occur of (x) “Completion Date” (as defined in Section 4.02(a))
notwithstanding that any Tenant finish work, special fixtures or decorative
treatment has not been performed by Tenant, or (y) the date that Tenant first
uses the Premises or any portion thereof for any purpose permitted under this
Lease, or (z) October 1, 2006.

ARTICLE 3: BASE RENT, RENT ESCALATION AND SECURITY DEPOSIT

3.01 Base Rent. During the Lease Term, Tenant will pay as the base rent for the
Premises (“Base Rent”) the amounts set forth in the BLI Rider, with same being
payable without demand, setoff or deduction, in advance, on or before the first
day of each month, in equal monthly installments of the amounts set forth in the
BLI Rider plus applicable sales and other such taxes as are now or later
enacted. In the event any monthly Base Rent and/or Additional Rent payment is
not paid within five (5) business days after it is due, Tenant agrees to pay a
late charge of five (5%) percent of the amount of the payment due. Tenant
further agrees that the late charge assessed pursuant to this Lease is not
interest, and the late charge assessed does not constitute a lender or
borrower/creditor relationship between Landlord and Tenant, and may be treated
by Landlord as Additional Rent owed by Tenant. The first full month’s rent is
due at the time Tenant takes possession of the Premises

3.02 Security Deposit. Tenant shall deliver to Landlord within five (5) days
after the date of execution of the Lease an irrevocable, unconditional letter of
credit in the amount of $_$544,000.00 (the “Letter of Credit”). The Letter of
Credit shall be addressed to Landlord, issued in a form and substance similar to
that attached hereto as Exhibit G and by a financial institution located in
Broward County, Florida approved by Landlord, in Landlord’s sole discretion,
shall be freely transferable without fee, and having an expiration date falling
no sooner than one hundred and twenty four (124) months and thirty (30) days
after the Commencement Date. Subject to Tenants cure provisions contained herein
or by law, Tenant agrees that upon any default by Tenant under the terms and
provisions of this Lease, Landlord shall have the right to receive payment under
any Letter of Credit of the entire amount of such Letter of Credit at such time,
and any such amounts received by Landlord shall be held by Landlord and applied
in accordance with this Lease in the same manner as a Security Deposit. Provided
Tenant is not then in default of the Lease and Tenant has provided Landlord with
audited financial statements evidencing that during the quarter immediately
prior to the commencement of the 4th Lease Year and 5th Lease Year (pursuant to
the schedule set forth below) Tenant has positive cash flow from operations
(excluding capital or financing transactions) on an annual basis, Tenant may
substitute the Letter of Credit with a new Letter of Credit pursuant to the
following schedule:

Years 1 – 3: Letter of Credit in an amount equal to $544,000.00 shall remain
unchanged from the amount set forth above;

Year 4: Letter of Credit shall decrease by one third (1/3); to $362,668.00

Year 5: Letter of Credit shall decrease by an additional (1/3); to $241,779.00

End of the 5th Year of the Lease Term: Letter of Credit shall be in the amount
of $80,593.00

Upon the occurrence of a material default by Tenant and subject to Tenants cure
provisions contained herein or by law, Landlord may, from time to time, without
prejudice to any other remedy, use such funds to the extent necessary to make
good any arrears of rent or other payments due Landlord hereunder, and any other
damage, injury, expense or liability caused by Tenant’s default; and Tenant
shall



--------------------------------------------------------------------------------

pay to Landlord on demand the amount so applied in order to restore the security
deposit to its original amount. Although the security deposit shall be deemed
the property of Landlord, any remaining balance of such deposit shall be
returned by Landlord at such time after termination of this Lease when Landlord
shall have determined that all Tenant’s obligations under this Lease have been
fulfilled. Subject to the other terms and conditions contained in this Lease, if
the Premises are conveyed by Landlord, said deposit may be turned over to
Landlord’s grantee, and if so, Tenant hereby releases Landlord from any and all
liability with respect to said deposit and its application or return. In no
event is the security deposit to be returned until Tenant has vacated the
Premises and delivered possession to Landlord. Landlord shall not be obligated
to hold the security deposit in a separate fund, but may mix the security
deposit with other funds of the Landlord.

3.03 Rent Abatement. Base Rent and Additional Rent shall be conditionally abated
during the first four (4) months of the Term. Commencing with the first day of
the fifth (5th) month of the Term, Tenant shall make Base Rent and Additional
Rent payments as otherwise provided in the Lease. Notwithstanding such abatement
of Base Rent and Additional Rent any increases in Base Rent set forth in the
Lease shall occur on the dates scheduled mortgages.

The abatement of Base Rent and Additional Rent is conditioned upon Tenant’s full
and timely performance of all of its obligations under the Lease. If at any time
during the Term an Event of Default by Tenant occurs, then the abatement of Base
Rent and Additional Rent provided shall immediately become void, and Tenant
shall promptly pay to Landlord, in addition to all other amounts due to Landlord
under this Lease, the full amount of all Base Rent and Additional Rent herein
abated.

ARTICLE 4: CONSTRUCTION OF PREMISES

4.01 The space plan of the Premises is attached as Exhibit C. The Premises are
to be constructed by Tenant.

4.02 Completion. (a) The “Completion Date” shall be the date upon which the
Premises shall have been substantially completed in accordance with the plans
and specifications agreed upon by Landlord and Tenant (other than any work which
cannot be completed on such date provided such in – completion will not
substantially interfere with Tenant’s use of the Premises.

(b) Taking of possession by Tenant shall be deemed to establish conclusively
that the Premises have been completed in accordance with the plans and
specifications and that the Premises are in good and satisfactory condition as
of when possession was so taken.

(c) Upon the Completion Date, Tenant shall execute and deliver to Landlord and
Landlord’s mortagee or prospective mortgagee a letter of acceptance of delivery
of the Premises on Landlord’s standard form therefore which is attached as
Exhibit E (the “Certificate”), acknowledging the Completion Date, the Rent
Commencement Date, and the termination date of the Term. In the event of any
dispute as to when and whether the work performed or required to be performed by
Landlord has been substantially completed, the certificate of an A.I.A.
registered architect or a temporary or final certificate of occupancy issued by
the local governmental authority shall be conclusive evidence of such
completion, effective on the date of the delivery of a copy of any such
certificate to Tenant.

ARTICLE 5: PERMITTED USE.

5.01 Permitted Use. Tenant shall use and occupy the Premises for general office
purposes and for no other use or purpose. Tenant shall not do or permit anything
to be done in or about the Premises which will in any way obstruct or interfere
with the rights of other tenants or occupants of the Building or injure or annoy
them, nor use or allow the Premises to be used for any improper, immoral,
unlawful, or objectionable purposes or for any business, use or purpose deemed
to be disreputable or inconsistent with the operation of a first class office
building, nor shall Tenant cause or maintain or permit any nuisance in, on, or
about the Premises. Tenant shall not commit or suffer the commission of any
waste in, on, or about the Premises.

5.02 Compliance with Governmental Laws and Landlord’s Regulations. Tenant shall
obtain any and all licenses and permits necessary for any permitted use, comply
with all governmental laws, ordinances and regulations applicable to the
Premises, and shall promptly comply with all governmental orders and directives
for the correction, prevention and abatement of any violations or nuisances in
or upon, or connected with, the Premises, all at Tenant’s sole expense. If, as a
result of any change in the governmental laws, ordinances or regulations, the
Premises must be altered to lawfully accommodate the use and occupancy thereof,
such alterations shall be made only with the consent of Landlord, but the entire
cost thereof shall be borne by Tenant; provided that the necessity of Landlord’s
consent shall in no way create any liability against Landlord for failure of
Tenant to comply with such laws, ordinances or regulations.

5.03 Compliance with Fire Prevention Code. Landlord has provided sprinklers
within the Premises as required by the building code of the local government
where the Premises are located. Tenant shall take whatever other actions are
necessary so that the Premises and Tenant’s use thereof complies with the Fire
Prevention Code of the National Fire Protection Association and any other fire
prevention laws, ordinances, rules or regulations applicable to the Premises.



--------------------------------------------------------------------------------

ARTICLE 6: TENANT’S TAXES

6.01 Definition of Taxes. The term “Taxes” shall mean (a) the total of all real
estate taxes, taxes attributable to improvements within the Development or any
part thereof whether made by Landlord or any tenant, or attributable to the
installation of fixtures, machinery, equipment, or other personal property,
general and special assessments, water and sewer charges and other governmental
impositions, levies and charges (of or by any federal, state, municipal or other
government or governmental or public authority, including, without limitation,
any school district) of every kind and nature whatsoever, extraordinary as well
as ordinary, foreseen and unforeseen, and each and every installment thereof,
which shall or may be levied, assessed, imposed, become due and payable, or
arise in connection with the use, occupancy or possession of, or grow due or
payable out of, or for, the Development or any part thereof, or any land,
buildings or other improvements therein, (b) any payments to any ground lessor
in reimbursement of tax payments made by such lessor, and (c) any and all costs,
fees and expenses paid to attorneys, appraisers and consultants for the purpose
of reviewing, negotiating, or contesting the amount of the Taxes, the valuation
or assessment of the Development or any portion thereof for tax purposes and any
and all costs, fees and expenses arising out of or by reason of any legal or
administrative proceeding related to Taxes. In the event that any part of the
Development is separately assessed for the purpose of real estate taxation,
then, Landlord may, at any time and from time to time, elect, which election
shall be subject to revocation, to exclude that portion of the Taxes allocable
to any such separately assessed part of the Development from Taxes under this
Article 6. The term “Excluded Parcel” shall mean such separately assessed parts
of the Development during such period when its allocable share of Taxes is
excluded from Taxes. For the purposes of calculating Tenant’s Proportionate
Share of Taxes as provided in Section 6.02 hereof, the denominator shall not
include that portion of the rentable area of the Development contained within an
Excluded Parcel.

6.02 Tenant’s Proportionate Share of Taxes. For each real estate calendar year
applicable to the Term (or any renewal or extension of such Term), Tenant shall
pay to Landlord, as additional rent, its proportionate share of taxes levied for
such calendar year as calculated on the basis of the ratio set forth in
Section 8.01. Landlord may, at any time, deliver to Tenant its estimate (or
revised estimate) of such amounts payable under this Section for each calendar
year. On or before the first day of the next month and on or before the first
day of each month thereafter, Tenant shall pay to Landlord as additional rent
such amount as Landlord shall reasonably determine to be necessary to bring and
keep Tenant current. As soon as practicable after the close of each calendar
year, Landlord shall deliver to Tenant a statement showing the total amount
payable by Tenant under this Section. If the statement shows an amount due from
Tenant that is less than the estimated payments previously paid by Tenant, it
shall be accompanied by a refund of the excess to Tenant or at Landlord’s option
the excess shall be credited against the next monthly installment of rent. If
the statement shows an amount due from Tenant that is more than the estimated
payments previously paid by Tenant, Tenant shall pay the deficiency to Landlord,
as additional rent, within thirty (30) days after delivery of the statement. Any
payment with respect to any partial calendar year in which the Term commences or
ends shall be prorated.

6.03 Tenant’s Taxes. Tenant shall be responsible to pay before delinquency all
franchise taxes, assessments, levies or charges measured by or based in whole or
in part upon the rents payable hereunder or gross receipts of Tenant and all
sales taxes and other taxes imposed upon or assessed by reason of the rents and
other charges payable hereunder. The Florida sales tax imposed on rent and on
other charges payable hereunder shall be paid by Tenant to Landlord with the
payment of Tenant’s rental payments and other charges payable hereunder.

ARTICLE 7: OPERATING COSTS

7.01 Definition of Operating Costs. The term “Operating Costs” shall mean all
costs and expenses paid or incurred by Landlord or on Landlord’s behalf in
connection with the ownership, leasing, management, repair, replacement,
remodeling, maintenance and operation of the Building and the Development
(including, without limitation, the costs of maintaining and repairing parking
lots, parking structures, and easements, landscaping costs, property management
fees, utility and janitorial costs, Radice Corporate Association fees and
assessments and the Building’s share of costs of the Development), except the
following:

(i) costs of alterations of tenants’ premises;

(ii) costs of capital improvements and costs of curing construction defects:

(iii) depreciation;

(iv) interest and principal payments on mortgages, and other debt costs (but any
cost due to an increase in the interest rate over the initial rate on the
original long term first lien mortgage shall be included);

(v) real estate brokers’ leasing commissions or compensation;

(vi) any cost or expenditure for which Landlord is reimbursed, whether by
insurance proceeds or otherwise; and

(vii) cost of any service furnished to any other occupant of the Building which
Landlord does not provide to Tenant hereunder.

7.02 Taxes: Landlord shall pay all taxes applicable to the Property which are
payable during the Lease Term. As used herein, the term “taxes” shall mean real
estate taxes, assessments (whether general



--------------------------------------------------------------------------------

or special), sewer rents, rates and charges, transit and transit district taxes,
taxes based upon the receipt of Rent or other payments hereunder, and any other
federal, state or local governmental charge, general, special, ordinary or
extraordinary (but not including income or franchise taxes or any other taxes
imposed upon or measured by Landlord’s income or profits, except as provided
herein), which may now or hereafter be levied, assessed or imposed against the
Property or Premises (“Taxes”). Additionally, Landlord shall have no obligation
to protest Taxes, but if Landlord does protest Taxes, the cost of such protest
shall also be deemed Taxes. If at any time during the term of this lease, the
present method of taxation shall be changed so that in lieu of the whole or any
part of any taxes, assessments or governmental charges levied, assessed or
imposed on real estate and the improvements thereon, there shall be levied,
assessed or imposed on Landlord a capital levy or other tax directly on the
rents received therefrom and/ or a franchise tax, assessment, levy or charge
measured by or based, in whole or in part, upon such rents for the present or
any future building or buildings on the premises, then all such taxes,
assessments, levies or charges, or the part thereof so measured or based, shall
be deemed to be included within the term “taxes” for the purposes hereof.

7.03 Insurance: Landlord shall provide insurance for the Property as set forth
in Article 15.01(a). Should Landlord choose to self-insure, the cost of
maintaining such self insurance shall be considered a part of Insurance. In no
event will the cost exceed the cost of maintaining first dollar coverage

7.04 Other Operating Costs: Landlord shall provide for the following as they
relate to the Property and the Premises:

(1) trash removal;

(2) landscaping;

(3) property management;

(4) all other labor costs, supply costs and other costs or services of any kind
or nature deemed necessary or prudent by Landlord; and

(5) the maintenance, repair and/or replacement of the Property and improvements
as follows:

(a) the roof;

(b) all interior and exterior components of the Property and improvements both
structural or otherwise;

(c) parking lot,

(d) sidewalks, alleys and any and all access drives, including the removal of
snow and ice therefrom;

(e) heating and air conditioning equipment, lines and fixtures;

(f) plumbing equipment, lines and fixtures, including but not limited to fire
sprinkler and fire control systems (if any);

(g) electrical equipment, lines and fixtures;

(h) all other utility equipment, lines and fixtures;

(i) all ingress-egress doors to the Property;

(j) exterior plate glass;

(k) elevator equipment, lines and fixtures (if any); and

(l) any and all other maintenance, repairs and/or replacements to the Property
and improvements deemed necessary or prudent by Landlord during the Lease Term.

(m) Daily janitorial services to the premises and common areas

7.05 Utilities: Landlord shall pay all utility bills incurred including but not
limited to water, gas, electricity, fuel, light, heat and power bills, for the
Building. In the event Tenant requests and Landlord provides any of the
foregoing services or any other services to Tenant at times outside normal
working hours (any time other than 8:00 a.m. to 6:00 p.m. Monday through Friday
and 8:00 a.m. to 1:00 p.m. Saturday, specifically excluding Sundays and
Holidays), then Landlord shall have the right to bill Tenant and Tenant agrees
to pay for such additional services. For purposes of this provision”, “Holidays”
shall include New Year’s Day, Memorial Day, July 4th, Labor Day, Thanksgiving
and Christmas. Landlord shall not be liable for any failure to furnish, or for
any loss, injury or damage caused by or resulting from any variation,
interruption or failure of utility services.

7.06 Notwithstanding anything contained herein to the contrary, depreciation of
any capital improvements which are intended to reduce Operating Costs, or are
required under any governmental laws, regulations or ordinances which were not
applicable to the Building or the Development at the time it was constructed, or
are recommended by the N.F.P.A. Life Safety Code, shall be included in Operating
Costs. The useful life of any such improvement shall be reasonably determined by
Landlord. In addition, interest on the undepreciated cost of any such
improvement (at the prevailing construction loan rate available to Landlord on
the date the cost of such improvement was incurred) shall also be included in
Operating Costs. If Landlord selects the accrual method of accounting rather
than the cash accounting method for Operating Costs purposes, Operating Costs
shall be deemed to have been paid when such expenses have accrued. Landlord
shall have the right at any time and from time to time to elect, which election
shall be subject to revocation, to exclude that portion of Operating Costs
attributable to any separately assessed part of the Development and any separate
building within the Development. During any period that Operating Costs
attributable to any separately assessed part of the Development and/or separate
building are so excluded from Operating Costs, then for the purposes of
calculating Tenant’s proportionate share of Operating Costs as provided in
Article 8, the denominator shall not include the rentable area of such
separately assessed part of the Development and/or such separate building. In
the event Landlord elects to self insure, insure with a deductible in excess of
$1,000 or obtain insurance



--------------------------------------------------------------------------------

coverage in which the premium fluctuates in proportion to losses incurred, then
Landlord shall estimate the amount of premium that Landlord would have been
required to pay to obtain insurance coverage (or insurance coverage without such
provision) with a recognized carrier and such estimated amount shall be deemed
to be an Operating Cost. Landlord may, in a reasonable manner, allocate
insurance premiums for so-called “blanket” insurance policies which insure other
properties as well as the Development and said allocated amount shall be deemed
to be an Operating Cost.

7.07 Additional Rent. Tenant shall pay to Landlord the estimate for Tenant’s
Proportionate Share in equal monthly installments at the same time and place as
Rent is to be paid. Landlord will furnish a statement of the actual Tenant’s
Share no later than April 1 of each year during the Lease Term, including the
year following the year in which the Lease expires or is otherwise terminated.
In the event that Landlord is, for any reason, unable to furnish the statement
of the actual Tenant’s Share within the time specified above, Landlord will
furnish such statement as soon thereafter as practicable with the same force and
effect as the statement would have had if delivered within the time specified
above. Tenant will pay to Landlord any deficiency as shown by such statement
within thirty (30) days of receipt of such statement. Provided Tenant is not in
default of this Lease, Landlord will refund to Tenant any excess as shown by
such statement within thirty (30) days of the date of the statement. Landlord
will keep books and records showing the Operating Costs in accordance with
generally accepted accounting principles In the event Landlord furnishes any
utility or service which is included in Operating Costs to less than ninety-five
percent (95%) of the rentable area of the Property because (i) the average
occupancy of the Property for the year in question was not equal to or greater
than ninety-five percent (95%), (ii) such utility or service is not required by
or provided to one or more of the tenants of the Property, or (iii) any tenant
occupant is itself obtaining or providing any such utility or services, then
Operating Costs for such year shall be adjusted to include all additional costs,
expenses and disbursements that Landlord reasonably determines would have been
incurred if Landlord had provided such utilities and services to all tenants of
the Property, and shall be allocated among the tenants by the Landlord to
reflect those costs which would have occurred had the Property been ninety-five
percent (95%) occupied during the year in question and such utilities and
services provided to all tenants. The intent of this section is to ensure that
the reimbursement of Operating Costs is fairly and equitably allocated among the
tenants receiving the utilities and services in question To the extent the
Property is part of a larger project or development, Landlord shall have the
right (but not the obligation) to allocate to the Property an appropriate
portion of those Operating Costs which are incurred with respect to the project
as a whole. Landlord and Tenant acknowledge that certain of the costs of
management, operation and maintenance of the Development may be allocated among
all of the buildings in the Development using methods of allocation that are
considered reasonable and appropriate for the circumstances. Tenant hereby
consents to such allocations provided that the determination of such costs and
the allocation of all or part thereof to Operating Costs hereunder shall be in
accordance with generally accepted accounting principles applied on a consistent
basis. By way of example, landscaping costs for a multi-building project shall
be allocated on an appropriate basis between all buildings in the project. Any
and all payments (other than Rent) required to be made by Tenant pursuant to
this Lease shall be deemed additional Rent (“Additional Rent”). Landlord shall
have the same rights and remedies for said payments as for Rent.

7.08 Tenant’s Proportionate Share of Operating Costs. For each calendar year
falling partly or wholly within the Term, Tenant shall pay to Landlord as
additional rent its proportionate share of Operating Costs as calculated on the
basis of the ratio set forth in Section 8.01. Any payment with respect to any
partial calendar year in which the Term commences or ends shall be prorated.

7.09 Tenant’s Audit. Tenant or its representatives, at Tenant’s cost, shall have
the right after seven (7) days prior written notice to Landlord to examine
Landlord’s books and records of Operating Costs during normal business hours
within twenty (20) business days following the furnishing of the statement to
Tenant. Unless Tenant takes written exception to any item within thirty
(30) business days following the furnishing of the statement to Tenant (which
Item shall be paid in any event), such statement shall be considered as final
and accepted by Tenant. The taking of exception to any item shall not excuse
Tenant from the obligation to make timely payment based upon the statement as
delivered by Landlord.

7.10 Cap on Controllable Operating Costs. Notwithstanding the foregoing, for
purposes of calculating the amount payable by Tenant under this Article 7,
Operating Costs (with the exception of Uncontrollable Expenses (defined below))
shall not exceed for any calendar year during the Term of this Lease, other than
the first calendar year, the amount of Operating Costs for the preceding
calendar year plus five percent (5%)* (compounded annually). Any increases in
Operating Costs not recovered by Landlord due to the foregoing limitation shall
be carried forward into all succeeding calendar years during the Term (subject
to the foregoing limitation) until fully recouped by Landlord. The term
“Uncontrollable Expenses” means expenses relating to the cost of utilities,
insurance, real estate taxes, Owner’s Association fees and other uncontrollable
expenses (such as, but not limited to, increases in the minimum wage which may
affect the cost of service contracts). This Cap on Controllable Operating Costs
shall be in effect for years one (1) through five (5) of the Lease only.



--------------------------------------------------------------------------------

ARTICLE 8: TENANT’S PROPORTIONATE SHARE; ADDITIONS TO AND EXCLUSIONS FROM THE
DEVELOPMENT

8.01 Tenant’s Proportionate Share (a) Tenant’s “proportionate share” as used in
this Lease with respect to the Building shall mean a fraction, the numerator of
which shall be the rentable area (other than any designated parking or loading
areas) contained in the Premises, and the denominator of which shall be the
rentable area contained in the Building, as determined by Landlord. As of the
date hereof, Tenant’s proportionate share is as indicated in the BLI Rider

(b) Tenant’s “proportionate share” as used in this Lease with respect to costs
relating to more than the Building, shall mean a fraction the numerator of which
shall be the rentable area (other than any designated parking or loading areas)
contained in the Premises and the denominator of which shall be the rentable
area of all buildings, as determined by Landlord, within the Development.

8.02 Additions To and Exclusions From the Development. Notwithstanding anything
contained in the Lease to the contrary, Landlord shall have the right, from time
to time, to add to or exclude from the Development, real property and any
buildings constructed thereon. In the event Landlord elects to add to or exclude
from the Development, Landlord shall notify Tenant in writing of any such
addition or exclusion which notice shall describe the property added or excluded
and set forth the modification of Tenant’s proportionate share, if any, by
reason of such addition or exclusion. Said notice shall serve to amend the
definition of the “Development” and Tenant’s “proportionate share”, as the case
may be.

ARTICLE 9: REPAIRS AND MAINTENANCE

9.01 Tenant’s Obligations (a) Tenant shall at its own cost and expense keep and
maintain all parts of the Premises in good condition, promptly making all
necessary repairs and replacements, whether ordinary or extraordinary, with
materials and workmanship of the same character, kind and quality as the
original, including but not limited to, interior windows, interior glass and
plate glass, doors, skylights, any special office entries, interior walls and
finish work, floors and floor coverings, and water heaters within the Premises.
Tenant as part of its obligation hereunder shall keep the whole of the Premises
in a clean and sanitary condition. Tenant will as far as possible, use
reasonable efforts to keep all such parts of the Premises from deterioration due
to ordinary wear and from falling temporarily out of repair, and upon
termination of this Lease in any way, Tenant will yield up the Premises to
Landlord in good condition and repair, reasonable wear and tear and loss by fire
or other casualty covered by insurance to be secured pursuant to Article 15
excepted (but not excepting any damage to glass or loss not reimbursed by
insurance because of the existence of a deductible under the appropriate
policy). Tenant shall not damage any demising wall or disturb the integrity and
supports provided by any demising wall and shall, at its sole cost and expense,
properly repair any damage or injury to any demising wall caused by Tenant or
its employees, agents or invitees. Tenant, at its own cost and expense, as
additional rent, shall pay for the repair of any damage to the Premises, the
Building, or the Development resulting from and/or caused in whole or in part by
the negligence or misconduct of Tenant, its agents, servants, employees,
patrons, customers, or any other person entering upon the Development as a
result of Tenant’s business activities or caused by Tenant’s default hereunder.

9.02 Landlord’s Obligations (a) Landlord shall maintain the public and common
areas of the Building, including lobbies, stairs, elevators, corridors and
restrooms, the exterior windows in the Building, the mechanical, plumbing and
electrical equipment serving the Building, and the structure itself, in
reasonably good order and condition except for damage occasioned by the act of
Tenant, which damage shall be repaired by Landlord at Tenant’s expense. In the
event Tenant requires or needs to have one or more separate systems of either
heating, ventilating, air conditioning or other similar systems over and above
that provided by Landlord, the cost of installation, care, operation,
maintenance and repair thereof shall be borne by and paid for by Tenant. Tenant
acknowledges that the building services being provided by Landlord in the
Building as of the date of execution of this Lease are usual, customary and
consistent with Class “A” office buildings in the Cypress Creek submarket area
of Broward County, Florida. Accordingly, for purposes of this Lease, the phrase
“Class A Office Building” shall be defined as a building offering such services.

(b) Provided Tenant shall not be in default, hereunder and such default has
remained uncured and subject to Tenants cure provisions contained herein or
provided for by law and subject to the provisions elsewhere herein contained and
to the rules and regulations of the Building, Landlord agrees to furnish to the
Premises weekdays, exclusive of legal holidays, from 8:00 a.m. to 6:00 p.m. and
Saturdays, from 9:00 a.m. to 1:00 p.m., heat and air conditioning as customarily
furnished in a Class A Office Building, for the comfortable use and occupation
of the Premises and elevator service; electricity for general office purposes;
water for lavatory and drinking at those points of supply provided for general
use of tenants; and janitorial services during the times and in the manner that
such services are, customarily furnished in a Class A Office Building.

(c) At Tenants’ request, Landlord shall provide additional or after-hours
heating or air conditioning, but Tenant shall pay Landlord a fee equal to $25.00
per Hour during the 2006 calendar year (subject to annual increases) for such
services. Tenant agrees to keep closed all window coverings, if any, when
necessary because of the sun’s position, and Tenant also agrees at all times to
cooperate fully with Landlord and to abide by all the regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of said heating, ventilating, and air conditioning system and to
comply with all laws, ordinances and regulations respecting the conservation of
energy. Wherever heat-generating machines, excess lighting or equipment are used
in the Premises which affect the temperature otherwise



--------------------------------------------------------------------------------

maintained by the air conditioning system, Landlord reserves the right to
install supplementary air conditioning units for the Premises, and the cost
thereof, including the cost of electricity and/or water therefore and the cost
of all repairs, maintenance and replacements thereto shall be paid by Tenant to
Landlord upon demand.

(d) Tenant will not without the written consent of Landlord use any apparatus or
device in the Premises which will in any way increase the amount of electricity
or water which Landlord determines to be reasonable for use of the Premises as
general office space; nor connect with electrical current, except through
existing electrical outlets in the Premises, or with water pipes, any apparatus
or device. If Tenant shall require water, electric current or any other resource
in excess of that usually furnished, Tenant shall first procure the consent of
Landlord, which Landlord may refuse, and Landlord may cause a special meter to
be installed in the Premises so as to measure the amount of water, electric
current or other resource consumed. The cost of any such meter and of
installation, operation, maintenance, and repair thereof shall be paid for by
Tenant, and Tenant agrees to pay Landlord promptly upon demand by Landlord for
all such water, electric current or other resource consumed, as shown by said
meter, at the rates charged by the local public utility furnishing the same,
plus any additional expense incurred in keeping account of the water, electric
current or other resource so consumed.

(e) Interruptions of any service shall not be deemed an eviction or disturbance
of Tenant’s use and possession of the Premises, or render Landlord liable for
damages by abatement of rent or otherwise or relieve Tenant from performance of
Tenant’s obligations under this Lease. Should any equipment or machinery
furnished by Landlord cease to function properly, Landlord shall use reasonable
diligence to repair the same. Similarly, the curtailment, rationing or
restriction on use of water, gas, electricity or any resource, service or
utility shall not affect Tenant’s obligations hereunder and Landlord may
cooperate in a reasonable manner with the efforts of national, state or local
governmental agencies or utilities in reducing energy or other resource
consumption.

9.03 Charges. Any sums payable under Section 9.02 shall be considered additional
rent and may be added to any Installment of rent thereafter becoming due, and
Landlord shall have the same remedies for default in payment of such sums as for
a default in the payment of rent.

9.04 Janitorial Services. Tenant shall not provide any janitorial services
without Landlord’s written consent, which may be withheld in Landlord’s sole
discretion and then only subject to supervision of Landlord and by a janitorial
contractor or employees at all times satisfactory to Landlord. Any such services
provided by Tenant shall be Tenant’s sole risk and responsibility. Landlord will
provide daily Janitorial services charged to Tenant as part of Operating Costs
and at no additional charge to Tenant throughout the term of this lease and any
extensions, expansions ands renewals as outlined in Exhibit I.

9.05 Notice to Landlord to Repair: In the event Tenant discovers the necessity
for Landlord to repair any part of the Premises, Building or Development, which
Landlord is obligated to repair and maintain hereunder, Tenant, shall provide
Landlord with written notice specifically describing the repair or maintenance
required. Landlord shall have 60days to repair the Premises, Building or
Development. if such repairs can be reasonably accomplished in said time period
and Landlord shall diligently pursue cure. In no event shall Tenant be permitted
to withhold rent or terminate this Lease as a consequence of Landlord’s failure
to maintain or repair the Premises, Building or Development.

ARTICLE 10: ALTERATIONS

10.01 Alterations. Tenant shall not make any alterations, additions or
improvements to the Premises (including, without limitation, the roof and wall
penetrations) without the prior written consent of Landlord, which consent may
in Landlord’s sole discretion be withheld. Each request shall be accompanied by
plans detailing the proposed alteration, addition or improvement. In connection
with any request for an approval of alterations by Tenant, Landlord may retain
the services of an architect and/or engineer and Tenant shall reimburse Landlord
for the reasonable fees of such architect and/or engineer. If Landlord shall, in
its sole discretion, consent to any alterations, additions or improvements
proposed by Tenant, Tenant shall construct the same in accordance with all
governmental laws, ordinances, rules and regulations using a contractor
acceptable to Landlord and shall, prior to construction, provide such assurances
to Landlord, (including but not limited to, waivers of lien, surety company
performance bonds and personal guaranties of individuals of substance) as
Landlord shall require to protect Landlord against any loss from any mechanics’,
laborers’ or materialmen’s liens or other liens. At the time of completion of
each alteration, addition or improvement, Tenant shall deliver to Landlord a set
of final “as-built” plans showing such completed alteration, addition or
improvement. All alterations, additions, improvements and partitions erected by
Tenant shall be and remain the property of Tenant during the Term and Tenant
shall, unless Landlord otherwise elects as hereinafter provided, remove all
alterations, additions, improvements and partitions erected by Tenant and
restore the Premises to their original condition by the date of termination of
this Lease or upon earlier vacating of the Premises; provided, however, that if
at the time of termination Landlord so elects, such alterations, additions,
improvements and partitions shall become the property of Landlord as of the date
of termination of this Lease or upon earlier vacating of the Premises and title
shall pass to Landlord under this Lease as by a bill of sale. All such removals
and restoration shall be accomplished in a good and workmanlike manner so as not
to damage the primary structure or structural quality of the Building.



--------------------------------------------------------------------------------

ARTICLE 11: SIGNS

11.01 Signs. No sign, placard, picture, name, advertisement or notice visible
from the exterior of the Premises shall be inscribed, painted, affixed,
installed or otherwise displayed by Tenant either on its Premises or any part of
the Building without the prior written consent of Landlord,. and Landlord shall
have the right to remove any such sign, placard, picture, name, advertisement,
or notice without notice to and at the expense of Tenant. All approved signs or
lettering on doors and walls shall be printed, painted, affixed and inscribed at
the expense of the Tenant by a person approved by Landlord. Landlord may from
time to time maintain any signs at Tenant’s expense. Notwithstanding the
foregoing, Tenant will be permitted to install, at Tenant’s expense and subject
to all applicable governmental zoning, ordinances and approvals as well Landlord
approval one sign outside the principal entry of the Premises. The sign shall
conform to the Building standards and must be approved in advance to
installation by Landlord, in writing, which approval shall not be unreasonably
withheld. Landlord shall provide Tenant with space on an office building
directory in the Building lobby.

Additionally, subject to all applicable governmental zoning, ordinances and
approvals and Landlord approval, Tenant shall have the right, at its sole cost
and expense, to erect a sign on the western exterior façade of the Building.
Tenant shall be solely responsible at its sole cost and expense for maintenance
and repair of the sign, and Tenant shall remove the sign at its sole cost and
expense at the Lease termination and shall restore the Building to its original
condition.

ARTICLE 12: INSPECTIONS

12.01 Inspections. Landlord and Landlord’s agents and representatives shall have
the right to enter and inspect the Premises at any reasonable time, upon
reasonable notice for the following purposes: (a) to ascertain the condition of
the Premises; (b) to determine whether Tenant is diligently fulfilling Tenant’s
responsibilities under this Lease; (c) to supply any service to be provided by
Landlord to Tenant hereunder; (d) to make such repairs as may be required or
permitted to be made by Landlord under the terms of this Lease (and may for that
purpose, without abatement of rent, erect, use and maintain scaffolding, pipes,
conduits, and other necessary structures in, through or on the outside of the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby,
and further provided that the business of Tenant shall not be interfered with
unreasonably); (e) to show the Premises purchasers mortgagesees; and (f) to do
any other act or thing which Landlord deems reasonable to preserve the Premises
and the Building. In the event that Landlord requires access to any under-floor
duct, Landlord’s liability for carpet (or other floor covering) replacement
shall be limited to replacement of the piece removed. During the period that is
six (6) months prior to the end of the Term and at any time Tenant is in default
hereunder and such default has remained uncured and subject to Tenants cure
provisions contained herein or provided for by law Landlord and Landlord’s
agents and representatives shall have the right to enter the Premises at any
reasonable time during business hours for the purpose of showing the Premises
and shall have the right to erect on the Premises suitable signs indicating that
the Premises are available for lease. Tenant shall give written notice to
Landlord at least thirty (30) days prior to vacating the Premises and shall
arrange to meet with Landlord for a joint inspection of the Premises prior to
vacating. Notwithstanding the foregoing, in the event of an emergency, as
determined by Landlord, no notice is required.

ARTICLE 13: UTILITIES

13.01 Utilities. Tenant shall pay for all telephone and other utilities and
services used on or from the Premises not supplied by Landlord, together with
any taxes, penalties and surcharges or the like pertaining thereto and any
maintenance charges for such utilities. Tenant shall furnish and install all
electric light bulbs, tubes and ballasts, other than those originally provided
to the Premises by Landlord. Landlord shall in no event be liable for any
interruption or failure of such utility service, nor shall any such interruption
or impairment constitute a breach by Landlord of the terms or conditions of this
Lease, nor shall any such interruption constitute a ground for abatement of any
sums payable by Tenant hereunder. Tenant shall pay for all telephone, electric
and other utilities and services used on or from the Premises not supplied by
Landlord, together with any taxes, penalties and surcharges or the like
pertaining thereto and any maintenance charges for such utilities.

ARTICLE 14: ASSIGNMENT AND SUBLETTING

14.01 Assignment and Subletting. (a) Tenant may assign this Lease or to sublet
the whole or any part of the Premises, whether voluntarily or by operation of
law, with the prior written consent of Landlord which consent shall not be
unreasonably withheld provided that Tenant remains liable for all Lease
obligations. In the event Tenant desires to assign or sublet the Premises, or
any portion thereof, or assign this Lease, Tenant shall give written notice
thereof to Landlord within a reasonable time prior to the proposed commencement
date of such subletting or assignment, which notice shall set forth the name of
the proposed subtenant or assignee, the relevant terms of any sublease and
copies of financial reports and other relevant financial information of the
proposed subtenant or assignee. In no event may Tenant sublet, nor will Landlord
consent to any sublease of all or any portion of the Premises if the rent is
determined in whole or in part based upon the income or profits derived by the
sublessee (other than a rent based upon a fixed percentage or percentages of
receipts or sales). Notwithstanding any permitted



--------------------------------------------------------------------------------

assignment or subletting, Tenant shall at all times remain directly, primarily
and fully responsible and liable for the payment of the rent herein specified
and for compliance with all of its other obligations under the terms, provisions
and covenants of this Lease. Upon the occurrence of an “event of default” (as
hereinafter defined), if the Premises or any part thereof are then assigned or
sublet, Landlord, in addition to any other remedies herein provided, or provided
by law, may, at its option collect directly from such assignee or subtenant all
rents due and becoming due to Tenant under such assignment or sublease and apply
such rent against any sums due to Landlord from Tenant hereunder, and no such
collection shall be construed to constitute a novation or a release of Tenant
from the further performance of Tenant’s obligations hereunder. Tenant shall pay
to Landlord on demand, a service charge of no more than $500.00 for the
processing of the application for the consent and for the preparation of the
consent. Such service charge shall be collectible by Landlord only where consent
is granted by Landlord. Notwithstanding anything to the contrary contained in
this Section, Landlord will not unreasonably withhold its consent to any
proposed assignee: (i) whose financial condition as determined by Landlord is
greater than or equal to Tenants, (ii) who will use the Premises for a similar
use as Tenant (iii) whose use will not and will not violate any covenant of any
other leases in the Building; and (iv) who is not or has not been a prospect for
any other space in the Building

14.02 Corporate Transactions. (a) Notwithstanding the provisions of
Section 14.01,Tenant may, without Landlord’s consent, assign this Lease to any
corporation succeeding to substantially all the business and assets of Tenant by
merger, consolidation, purchase of assets or otherwise or to any corporation or
entity which is a parent, subsidiary or division of Tenant, provided that the
following conditions are satisfied: (i) the total assets and net worth of such
assignee shall be equal to or more than that of Tenant immediately prior to the
Commencement Date; (ii) Tenant is not then in default hereunder; and (iii) such
successor shall execute and deliver to Landlord an instrument in writing fully
assuming all the obligations and liabilities imposed upon Tenant hereunder. Upon
satisfaction of the foregoing, Landlord agrees to discharge Tenant from any
further liability hereunder.

(b) If Tenant is a corporation, the shares of which at the time of execution of
this Lease are held by fewer than fifty (50) persons, and if at any time during
the Term persons, firms or corporations who own at least one-third (%) of its
shares at the time of the execution of this Lease, or following Landlord’s
consent to a transfer of such shares cease to own such shares (other than as a
result of transfer by bequest or inheritance) and such transfer shall not first
have been approved in writing by Landlord, such transfer shall, at the option of
Landlord be deemed a default by Tenant under this Lease.

ARTICLE 15: INSURANCE; FIRE AND CASUALTY DAMAGE

15.01 Landlord’s Insurance. (a) Landlord shall maintain all insurance policies
deemed by Landlord to be reasonably necessary or desirable and relating in any
manner to the protection, preservation or operation of the Development
including, but not limited to, standard fire and TV extended coverage insurance
covering the Building in an amount not less than eighty (80%) percent (or such
greater percentage as may be necessary to comply with the provisions of any
co-insurance clauses of the policy) of the replacement cost thereof, insuring
against the perils of fire and lighting and including extended coverage, or, at
Landlord’s option, all risk coverage and, if Landlord so elects, earthquake,
flood and wind coverages.

(b) Subject to the provisions of this Article, the insurance to be maintained by
Landlord hereunder shall be for the sole benefit of Landlord and under its sole
control. Tenant shall not take out separate insurance concurrent in form or
contributing in the event of loss with that maintained by Landlord hereunder
unless Landlord is included as an additional insured thereon. Tenant shall
immediately notify Landlord whenever any such separate insurance is taken out
and shall promptly deliver to Landlord the policy or policies of such insurance.

15.02 Tenant’s Insurance. Tenant shall procure and maintain throughout the Term
a policy or policies of insurance in form and substance satisfactory to
Landlord, at Tenant’s sole cost and expense, insuring Landlord, Landlord’s
mortgagee, if any, and Tenant against all claims, demands or actions arising out
of or in connection with: (i) the Premises, (ii) the condition of the Premises,
(iii) Tenant’s operations in and maintenance and use of the Premises and
(iv) Tenant’s liability assumed under this Lease; the limits of such policy or
policies to be in the amount of not less than $1,000,000 per occurrence in
respect of injury to persons (including death), and in the amount of not less
than $250,000 per occurrence in respect of property damage or destruction,
including loss of use thereof. All such policies shall be procured by Tenant
from responsible insurance companies satisfactory to Landlord. Certified copies
of such policies, together with receipt evidencing payment of premiums therefore
shall be delivered to Landlord prior to the Rent Commencement Date. Not less
than fifteen (15) days prior to the expiration date of any such policies,
certified copies of the renewals thereof (bearing notations evidencing the
payment of renewal premiums) shall be delivered to Landlord. Such policies shall
further provide that not less than thirty (30) days written notice shall be
given to Landlord before such policy may be canceled or changed to reduce the
insurance coverage provided thereby. In the event Landlord makes a request to
Tenant in writing to provide Landlord with proof of Tenant’s insurance, and
Tenant fails to provide such proof within Thirty 30 days of such request, Tenant
shall pay Landlord an administrative fee equal to five percent (5%) of Tenant’s
monthly Base Rent and Additional Rent, which will be charged to Tenant’s next
month’s rent. Tenant further agrees that the administrative charge imposed is
fair and reasonable, complies with all laws, regulations and statutes, and
constitutes an agreement between Landlord and



--------------------------------------------------------------------------------

Tenant as to the estimated compensation for costs and further agrees that the
late charge assessed pursuant to this Lease is not interest, and the late charge
assessed does not constitute a lender or borrower/creditor relationship between
Landlord and Tenant, and may be treated by Landlord as Additional Rent owed by
Tenant.

15.03 Waiver of Subrogation. Each of Landlord and Tenant hereby releases the
other from any and all liability or responsibility to the other or anyone
claiming through or under them by way of subrogation or otherwise for any loss
or damage to property caused by fire, extended coverage perils, vandalism or
malicious mischief, sprinkler leakage, or any other perils insured in policies
of insurance covering such property, even if such loss or damage shall have been
caused by the fault or negligence of the other party, or anyone for whom such
party may be responsible, including any other tenants or occupants of the
remainder of the Development; provided, however, that this release shall be
applicable and in force and effect only to the extent that such release shall be
lawful at that time and in any event only with respect to loss or damage
occurring during such times as the releasor’s policies shall contain a clause or
endorsement to the effect that any such release shall not adversely affect or
impair said policies or prejudice the right of the releasor to recover
thereunder and then only to the extent of the insurance proceeds payable under
such policies. Each of Landlord and Tenant agrees that it will request its
insurance carriers to include in its policies such a clause or endorsement.

15.04 Damage or Destruction. (a) If the Building or Premises are rendered
partially or wholly untenable by fire or other casualty, and if such damage
cannot, in Landlord’s reasonable estimation, be materially restored within one
hundred eighty (180) days of such damage, then Landlord may, at its sole option,
terminate this Lease as of the date of such fire or casualty. Landlord shall
exercise its option provided herein by written notice to Tenant within sixty
(60) days of such fire or other casualty. For purposes hereof, the Building or
Premises shall be deemed “materially restored” if they are in such condition as
would not prevent or materially interfere with Tenant’s use of the Premises for
the purpose for which it was then being used.

(b) If this Lease is not terminated pursuant to Section 15.04 (a) above, then
Landlord shall proceed with all due diligence to repair and restore the Building
or Premises, as the case may be (except that Landlord may elect not to rebuild
if such damage occurs during the last year of the Term exclusive of any option
which is unexercised at the date of such damage).

(c) If this Lease shall be terminated pursuant to this Section 15.04, the Term
shall end on the date of such damage as if that date had been originally fixed
in this Lease for the expiration of the Term. If this Lease shall not be
terminated by Landlord pursuant to this Section 15.04 and if the Premises is
untenable in whole or in part following such damage, the rent payable during the
period in which the Premises is untenable shall be reduced to such extent, if
any, as may be fair and reasonable under all of the circumstances. In the event
that Landlord shall fail to complete such material restoration within one
hundred eighty (180) days after the date of such damage, Tenant may at its
option and as its sole remedy terminate this Lease by delivering written notice
to Landlord, whereupon the Lease shall end on the date of such notice as if the
date of such notice were the date originally fixed in this Lease for the
expiration of the Term, provided, however, that if construction is delayed
because of changes, deletions, or additions in construction requested by Tenant,
strikes, lockouts, casualties, acts of God, war, material or labor shortages,
governmental regulation or control or other causes beyond the reasonable control
of Landlord, the period for restoration, repair or rebuilding shall be extended
for the amount of time Landlord is so delayed. In no event shall Landlord be
required to rebuild, repair or replace any part of the partitions, fixtures,
additions or other improvements which may have been placed in or about the
Premises by Tenant. To the extent Landlord undertakes to rebuild or repair the
Premises, Building or Development as a result of a casualty as set forth herein,
in no event shall Landlord’s obligations exceed the amount of insurance proceeds
available.

(d) In the event of any damage or destruction to the Building by any peril
covered by the provisions of this Article 15, Tenant shall, upon notice from
Landlord, forthwith remove, at its sole cost and expense, such portion or all of
Tenant’s property belonging to Tenant from such portion or allot the Premises as
Landlord shall request and Tenant hereby indemnifies and holds harmless the
Development, the Building. Landlord, Landlord’s agents and employees from any
loss, liability, claims, suits, costs, expenses, including attorney’s fees and
damages, both real and alleged, arising out of any damage or injury as a result
of the failure to properly secure the Premises prior to such removal and/or as a
result of such removal.

(e) Notwithstanding anything herein to the contrary, in the event the holder of
any indebtedness secured by a mortgage or deed of trust covering the Premises or
the Building requires that the insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within fifteen (15) days
after such request is made by any such holder, whereupon the Lease shall end on
the date of such damage as if the date of such damage were the date originally
fixed in the Lease for the expiration of the Term.

ARTICLE 16: LIABILITY

16.01 Liability. Landlord shall not be liable to Tenant or Tenant’s employees,
agents, patrons or visitors, or to any other person whomsoever, for any injury
to person or damage to property on or about



--------------------------------------------------------------------------------

the Premises, the Building, or the Development, resulting from and/or caused in
part or whole by the negligence or misconduct of Tenant, its agents, servants or
employees, invitees, permitees or of any other person entering upon the
Premises, the Building, or the Development, or caused by the Premises becoming
out of repair, or caused by leakage of gas, oil, water or steam or by
electricity emanating from the Premises, or due to any cause whatsoever, and
Tenant hereby covenants and agrees that it will at all times indemnity and hold
safe and harmless the Premises, the Building, the Development, the Landlord,
Landlord’s agents and employees from any loss liability, claims, suits, costs
and expenses, including attorney’s fees and damages, both real and alleged,
arising out of any such damage or injury; except injury to persons or damage to
property the cause of which is the negligence of Landlord or the failure of
Landlord to repair any part of the Premises which Landlord is obligated to
repair and maintain hereunder after proper notice in accordance with section
9.04 above. Landlord shall have no liability for any loss or damage to Tenant’s
business or personal property arising out of, but not limited to any of the
following causes: hurricanes; excessive rain; roofing defects; bursting pipes;
fire; windstorm; malfunction of electrical system, HVAC, sewer or water system;
or interruption of utility services; or any act or omission of Landlord or any
of Landlord’s agents on or about the Premises, Building or Development.

ARTICLE 17: EMINENT DOMAIN

17.01 Eminent Domain. (a) If the whole or any substantial part of the Premises
or Building should be taken for any public or quasi-public use under
governmental law, ordinance or regulation, or by right of eminent domain, or by
private purchase in lieu thereof and the taking would prevent or materially
interfere with the use of the Premises or Building for the purpose for which
they are then being used, this Lease shall terminate effective when the legal
taking shall occur as if the date of such taking were the date originally fixed
in the Lease for the expiration of the Term.

(b) If part of the Building or Premises shall be taken for any public or
quasi-public use under governmental law, ordinance or regulation, or by right of
eminent domain, or by private purchase in lieu thereof, and this Lease is not
terminated as provided above, this Lease shall not terminate but the rent
payable hereunder during the unexpired portion of this Lease shall be reduced to
such extent, if any, as may be fair and reasonable and Landlord shall undertake
to restore the Premises to a condition suitable for Tenant’s use, as near to the
condition thereof immediately prior to such taking as is reasonably feasible.

(c) In the event of any such taking or private purchase in lieu thereof,
Landlord and Tenant shall each be entitled to receive and retain such separate
awards and/or portion of lump sum awards as may be allocated to their respective
interests in any condemnation proceedings; provided that Tenant shall not be
entitled to receive any award for the loss of any improvements paid for by
Landlord or for Tenant’s loss of its leasehold interest, the right to such award
as to such item being hereby assigned by Tenant to Landlord.

ARTICLE 18: HOLDING OVER

18.01 Holding Over. Tenant will, at the termination of this Lease by lapse of
time or otherwise, yield up immediate possession of the Premises to Landlord. If
Tenant retains possession of the Premises or any part thereof after such
termination, then Landlord may, at its option, serve written notice upon Tenant
that such holding over constitutes anyone of: (a) renewal of this Lease for one
year and from year to year thereafter, or (b) creation of a month to month
tenancy, upon the terms and conditions set forth in this Lease, or (c) creation
of a tenancy at sufferance, upon the terms and conditions set forth in this
Lease; provided, however, that the monthly rental [or daily rental under clause
(c)] shall, in addition to all other sums which are to be paid by Tenant
hereunder, whether or not as additional rent, be equal to One Hundred and fifty
percent (150%) of the Base rental being paid monthly to Landlord under this
Lease immediately prior to such termination [prorated in the case of clause
(c) on the basis of a 365-day year for each day Tenant remains in possession].
If no such notice is served, then a tenancy at sufferance shall be deemed to be
created at the rent the preceding sentence. Tenant shall also pay to Landlord
all damages sustained by Landlord resulting from retention of possession by
Tenant, including the loss of any proposed subsequent tenant for any portion of
the Premises. The provisions of this Section shall not constitute a waiver by
Landlord of any right of re-entry as herein set forth; nor shall receipt of any
rent or any other act in apparent affirmance of the tenancy operate as a waiver
of the right to terminate this Lease for a breach of any of the terms,
covenants, or obligations herein on Tenant’s part to be performed.

ARTICLE 19: QUIET ENJOYMENT

19.01 Quiet Enjoyment. Landlord represents and warrants that Tenant, upon paying
the rental herein set forth and performing its other covenants and agreements
herein set forth, shall peaceably and quietly have, hold and enjoy the Premises
for the Term without hindrance or molestation from Landlord, subject to the
terms and provisions of this Lease. Landlord agrees to make reasonable efforts
to protect Tenant from interference or disturbance by other tenants or third
persons; however, Landlord shall not be liable for any such interference or
disturbance, nor shall Tenant be released from any of the obligations of this
Lease because of such interference or disturbance. In the event this Lease is a
sublease, then Tenant agrees to take the Premises subject to the provisions of
the prior leases.



--------------------------------------------------------------------------------

ARTICLE 20: EVENTS OF DEFAULT; REMEDIES

20.01 Events of Default. The following events shall be deemed to be events of
default by Tenant under this Lease.

(a) Tenant shall fail to pay when or before due any sum of money becoming due to
be paid to Landlord hereunder, whether such sum be any installment of the rent
herein reserved, any other amount treated as additional rent hereunder, or any
other payment or reimbursement to Landlord required herein, whether or not
treated as additional rent hereunder, and such failure shall continue for a
period of five (5) business days from the date such payment was due; Tenant
receives written notice of such failure to pay. However, in the event Landlord
sends two written notices to Tenant for failure to timely pay rent during the
term of this lease, all further notices for failure to timely pay rent shall
contain only a three (3) day grace period and Tenant shall be deemed to be in
default after three (3) days written notice;

(b) Tenant shall fail to comply with any term, provision or covenant of this
Lease other than by failing to pay when or before due any sum of money becoming
due to be paid to Landlord hereunder, and shall not cure such failure within
twenty (20) days (forthwith, if the default involves a hazardous condition)
after written notice thereof to Tenant; or

(d) Tenant shall fail to immediately vacate the Premises upon termination of
this Lease, by lapse of time or otherwise or upon termination of Tenant’s right
to possession only; or

(e) The leasehold interest of Tenant shall be levied upon under execution or be
attached by process of law or Tenant shall fail to contest diligently the
validity of any lien or claimed lien and give sufficient security to Landlord to
insure payment thereof or shall fail to satisfy any judgment rendered thereon
and have the same released, and such default shall continue for ten (10) days
after written notice thereof to Tenant; or

(f) Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof; or

(g) A court of competent jurisdiction shall enter an order, judgment or decree
adjudicating Tenant a bankrupt, or appointing a receiver of Tenant, or of the
whole or any substantial part of its property, without the consent of Tenant, or
approving a petition filed against Tenant seeking reorganization or arrangement
of Tenant under the bankruptcy laws of the United States, as now in effect or
hereafter amended, or any state thereof, and such order, judgment or decree
shall not be vacated or set aside or stayed within thirty (30) days from the
date of entry thereof.

20.02 Remedies. (a) Upon the occurrence of any uncured events of default
described in Section 20.01 hereof or elsewhere in this Lease, and subject to
Tenants cure provisions contained herein or provided for by law, Landlord shall
have the option to pursue anyone or more of the following remedies:

(i) Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease;

(ii) Upon any termination of this Lease, or upon any termination of Tenant’s
right to possession without termination of the Lease. Tenant shall surrender
possession and vacate the Premises immediately, and deliver possession thereof
to Landlord, and Tenant hereby grants to Landlord full and free license to enter
into and upon the Premises in such event with or without process of law and to
repossess Landlord of the Premises as of Landlord’s former estate and to expel
or remove Tenant and any others who may be occupying or within the Premises and
to remove any and all property therefrom, without being deemed in any manner
guilty of trespass, eviction or forcible entry or detainer, and without
incurring any liability for any damage resulting therefrom, Tenant hereby
waiving any right to claim damage for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
hereunder or by operation of law;

(iii) Upon any termination of this Lease, Landlord shall be entitled to recover
as damages, all rent, including any amounts treated as additional rent
hereunder, and other sums due and payable by Tenant on the date of termination,
plus the sum of (x) an amount equal to the then present value of the rent,
including any amounts treated as additional rent hereunder, and other sums
provided herein to be paid by Tenant for the residue of the stated Term, less
the fair rental value of the Premises for such residue (taking into account the
time and expense necessary to obtain a replacement tenant or tenants, including
expenses hereinafter described in subsection

(iv) Relating to recovery of the Premises, preparation for reletting and for
reletting itself), which the parties agree shall in no event exceed sixty
percent (60%) of the then present value of the rent for the period and (y) the
cost of performing any other covenants which would have otherwise been performed
by Tenant) Landlord, in addition to all rights and remedies provided in the
Lease, may declare the entire



--------------------------------------------------------------------------------

amount of the Annual Base Rental which would have become due and payable during
the remainder of the Term of this Lease, as adjusted from time to time, to be
due and payable immediately, along with the Additional Rent as defined in the
Lease due for the remainder of the term of the Lease. The projected operating
costs due for the remainder of the lease term, shall be actual operating costs
due for the year of the default, multiplied by the remaining term of the Lease.
Tenant agrees to pay the accelerated annual base rent, and additional rent
charges to Landlord at once, it being agreed that such payment shall constitute
payment in advance of the rent stipulated for the remainder of the Term. In the
event Landlord collects the accelerated rent from Tenant, Tenant shall be
credited for rents received if the premises are relet. It is expressly
understood that Landlord shall have no obligation to relet the Demised Premises.
The acceptance by Landlord of the payment of the accelerated rent shall not
constitute a waiver of any default then existing or thereafter occurring
hereunder.

(v) In the event Landlord elects to repossess the Premises by eviction
proceedings or otherwise, he may do so with or without terminating this Lease,
and shall have the option of accelerating the annual base rent and additional
rent charges as set forth herein, in addition to pursuing any of the other
remedies set forth in the Lease or permitted by law.

(vi) Upon any termination of Tenant’s right to possession only without
termination of the Lease

(A) Landlord may, at Landlord’s option, enter into the Premises, remove Tenant’s
signs and other evidences of tenancy, and take and hold possession thereof as
provided in subsection (ii) above, without such entry and possession terminating
the Lease or releasing Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay the rent, including any amounts treated as
additional rent, hereunder for the full Term. In any such case Tenant shall pay
forthwith to Landlord if Landlord so elects, a sum equal to the entire amount of
the rent, including any amounts treated as additional rent hereunder, for the
residue of the stated Term plus any other sums provided herein to be paid by
Tenant for the remainder of the Term.

(B) Landlord may, but need not, relet the Premises or any part thereof for such
rent and upon such terms as Landlord, in its sole discretion, shall determine
(including the right to relet the Premises for a greater or lesser term than
that remaining under this Lease, the right to relet the Premises as a part of a
larger area, and the right to change the character or use made of the Premises).
If Landlord decides to relet the Premises or a duty to relet is imposed upon
Landlord by law, Landlord and Tenant agree that Landlord shall only be required
to use the same efforts Landlord then uses to lease other properties Landlord
owns or manages (or if the Premises is then managed for Landlord, then Landlord
will instruct such manager to use the same efforts such manager then uses to
lease other space or properties which it owns or manages); provided, however,
that Landlord (or its manager) shall not be required to give any preference or
priority to the showing or leasing of the Premises over any other space that
Landlord (or its manager) may be leasing or have available and may place a
suitable prospective tenant in any such available space regardless of when such
alternative space becomes available; provided, further, that Landlord shall not
be required to observe any instruction given by Tenant about such reletting or
accept any tenant offered by Tenant unless such offered tenant has a
creditworthiness acceptable to Landlord, leases the entire Premises, agrees to
use the Premises in a manner consistent with the Lease and leases the Premises
at the same rent, for no more than the current term and on the same other terms
and conditions as in this Lease without the expenditure by Landlord for tenant
improvements or broker’s commissions. In any such case, Landlord may, but shall
not be required to, make repairs, alterations and additions in or to the
Premises and redecorate the same to the extent Landlord deems necessary or
desirable, and Tenant shall, upon demand, pay the cost thereof, together with
Landlord’s expenses of reletting, including, without limitation, any broker’s
commission incurred by Landlord. If the consideration collected by Landlord upon
any such reletting plus any sums previously collected from Tenant are not
sufficient to pay the full amount of all rent, including any amounts treated as
additional rent hereunder and other sums reserved in this Lease for the
remaining portion of the Term, together with the costs of repairs, alterations,
additions, redecorating, and Landlord’s expenses of reletting and the collection
of the rent accruing therefrom (including attorney’s fees and broker’s
commissions), Tenant shall pay to Landlord the amount of such deficiency upon
demand and Tenant agrees that Landlord may file suit to recover any sums falling
due under this subsection from time to time;

(vii) Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of the Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and stored, as the case may be, by or at the
direction of Landlord at the risk, cost and expense of Tenant, and Landlord
shall in no event be responsible for the value, preservation or safekeeping
thereof. Tenant shall pay to Landlord, upon demand, any and all expenses
incurred in such removal and all storage charges against such property so long
as the same shall be in Landlord’s possession or under Landlord’s control. Any
such property of Tenant not retaken by Tenant from storage within thirty
(30) days after the removal from the Premises shall conclusively be presumed to
have been conveyed by Tenant to Landlord under this Lease as a bill of sale
without further payment or credit by Landlord to Tenant.

(viii) In the event Tenant fails to pay any installment of rent, including any
amount treated as additional rent hereunder, or other sums hereunder as and when
such installment or other charge is due, Tenant shall pay to Landlord on demand
a late charge in an amount equal to five percent (5%) of such installment or
other charge overdue in any month and five percent (5%) each month thereafter
until paid in full to help defray the additional cost to Landlord for processing
such late payments, and such late



--------------------------------------------------------------------------------

charge shall be additional rent hereunder and the failure to pay such late
charge within ten ( 10) days after demand therefore shall be an additional event
of default hereunder. In the event Tenant fails to cure a non-monetary default
within the time period set forth in Article 20.01(b) Tenant shall pay to
Landlord on demand a late charge of $250.00 per occurrence to help defray the
additional cost to Landlord for processing such default. Failure to pay such
late charge shall be an additional default hereunder. The provision for such
late charge shall be in addition to all of Landlord’s other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord’s remedies in any manner.

(ix) Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies herein provided or any other remedies provided by law (all
such remedies being cumulative), nor shall pursuit of any remedy herein provided
constitute a forfeiture or waiver of any rent due to Landlord hereunder or of
any damages accruing to Landlord by reason of the violation of any of the terms,
provisions and covenants herein contained. No act or thing done by Landlord or
its agents during the Term shall be deemed a termination of this Lease or an
acceptance of the surrender of the Premises, and no agreement to terminate this
Lease or accept a surrender of said Premises shall be valid unless in writing
signed by Landlord. No waiver by Landlord of any violation or breach of any of
the terms, provisions and covenants herein contained shall be deemed or
construed to constitute a waiver of any other violation or breach of any of the
terms, provisions and covenants herein contained. Landlord’s acceptance of the
payment of rental or other payments hereunder after the occurrence of an event
of default shall not be construed as a waiver of such default, unless Landlord
so notifies Tenant in writing. Forbearance by Landlord to enforce one or more of
the remedies herein provided upon an event of default shall not be deemed or
construed to constitute a waiver of such default or of Landlord’s right to
enforce any such remedies with respect to such default or any subsequent
default. If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney
concerning or to enforce or defend any of Landlord’s rights or remedies
hereunder, Tenant agrees to pay any attorney’s fees so incurred.

ARTICLE 21: RIGHTS RESERVED TO LANDLORD

21.01 Rights Reserved to Landlord. Landlord reserves and may exercise the
following rights without affecting Tenant’s obligations hereunder:

(a) To change the name or the street address of the Building or the Development;
however that Landlord will pay Tenant for any costs Tenant incurs as a result of
a change of the name or Street address.

(b) To install and maintain a sign or signs on the exterior of the Building;

(c) To designate all sources furnishing sign painting and lettering, ice,
drinking water, towels, coffee cart service and toilet supplies, lamps and bulbs
used on the Premises;

(d) To retain at all times pass keys to the Premises;

(e) To grant to anyone the exclusive right to conduct any particular business or
undertaking in the Building or in the Development; to the extent the exclusive
right does not inhibit Tenants right to quiet enjoyment or use of the Premises.

(f) To close the Building after regular work hours and on legal holiday subject
however, to Tenant’s right to admittance, under such reasonable regulations as
Landlord may prescribe from time to time, which may include by way of example
but not of limitation, that persons entering or leaving the Building identify
themselves to a watchman by registration or otherwise and that said persons
establish their right to enter or leave the Building;

(g) To take any and all measures, including inspections, repairs, alterations,
decorations, additions, and improvements to the Premises or the Building, and
identification and admittance procedures for access to the Building as may be
necessary or desirable for the safety, protection, preservation or security of
the Premises or the Building or the Landlord’s interest, or as may be necessary
or desirable in the operation of the Building; and

(h) To change the arrangement and/or location of entrances and corridors in and
to the Building and to add, remove or modify buildings, roadways, parking areas,
walkways, landscaping, lakes, grading and other improvements in or to the
Development.

ARTICLE 22: CORPORATE AUTHORITY

22.01 Corporate Authority. If Tenant is a corporation, each of the persons
executing this Lease on behalf of Tenant does hereby covenant and warrant that
Tenant is a duly authorized and existing corporation, that Tenant has and is
qualified to do business in Florida, that corporation has full right and
authority to enter into this Lease, and that each and all of the persons signing
on behalf of the corporation are authorized to do so. Tenant shall provide
Landlord with evidence reasonably satisfactory to Landlord confirming the
foregoing covenants and warranties.



--------------------------------------------------------------------------------

ARTICLE 23: RELOCATION OF PREMISES

23.01 Intentionally deleted.

ARTICLE 24: LANDLORD’S LIEN Intentionally deleted.

ARTICLE 25: SUBORDINATION

25.01 Subordination. Tenant accepts this Lease subject and subordinate to any
mortgage and/or deed of trust now or at any time hereafter constituting a lien
or charge upon the Development, the Building, or the Premises without the
necessity of any act or execution of any additional instrument of subordination;
provided, however, that if the mortgagee, trustee. or holder of any such
mortgage or deed of trust elects to have Tenant’s interest in this Lease
superior to any such instrument, then by notice to Tenant from such mortgagee,
trustee or holder, this Lease shall be deemed superior to such lien, whether
this Lease was executed before or after said mortgage or deed of trust. Tenant
shall at any time hereafter on demand execute any instruments, releases or other
documents which may be required by any mortgagee for the purpose of evidencing
the subjection and subordination of this Lease to the lien of any such mortgage
or for the purpose of evidencing the superiority of this Lease to the lien of
any such mortgage, as may be the case.

ARTICLE 26: MECHANICS’ AND OTHER LIENS.

26.01 Mechanics and Other Liens. Tenant shall have no authority, express or
implied to create or place any lien or encumbrance of any kind or nature
whatsoever upon, or in any manner to bind, the interest of Landlord in the
Premises or to charge the rentals payable hereunder for any claim in favor of
any person dealing with Tenant, including those who may furnish materials or
perform labor for any construction or repairs, and each such claim shall affect
and each such lien shall attach to, if at all, only the leasehold interest
granted to Tenant by this instrument. Tenant covenants and agrees that it will
pay or cause to be paid all sums legally due and payable by it on account of any
labor performed or materials furnished in connection with any work performed on
the Premises on which any lien is or can be validly and legally asserted against
its leasehold interest in the Premises or the improvements thereon and that it
will save and hold Landlord harmless from any and all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the right, title and interest of Landlord in the Premises or under
the terms of this Lease. Tenant will not permit any mechanic’s lien or liens or
any other liens which may be imposed by law affecting Landlord’s or its
mortgagees’ interest in the Development to be placed upon the Development, and
in case of the filing of any such lien Tenant will promptly pay same. If any
such lien shall remain in force and effect for twenty (20) days after written
notice thereof, Landlord shall have the right and privilege at Landlord’s option
of paying and discharging the same or any portion thereof without inquiry as to
the validity thereof, and any amounts so paid, including expenses and interest,
shall be so much additional indebtedness hereunder due from Tenant to Landlord
and shall be repaid to Landlord immediately on rendition of a bill therefore.
Notwithstanding the foregoing, Tenant shall have the right to contest any such
lien in good faith and with all due diligence so long as any such contest, or
action taken in connection therewith, protects the interest of Landlord and
Landlord’s mortgagee in the Premises and Landlord and any such mortgagee are, by
the expiration of said twenty (20) day period, furnished such protection and
indemnification against any loss, cost or expense related to any such Lien and
the contest thereof as are satisfactory to Landlord and any such mortgagee.
Tenant shall notify all potential lienors with which it deals of the contents of
this Section 26.01.

ARTICLE 27: NOTICES

27.01 Notices. Each provision of this instrument or of any applicable
governmental laws, ordinances, regulations and other requirements with reference
to the sending, mailing or delivery of any notice or the making of any payment
shall be deemed to be complied with when and if the following steps are taken:

(a) All rent and other payments required to be made by Tenant to Landlord shall
be payable to RADICE III, LLC c/o Eagle National Bank of Miami, P.O. Box 213220,
Miami, FL 33121, or at such other address as Landlord may specify from time to
time by written notice delivered in accordance herewith.

(b) Any notice or document required or permitted to be delivered hereunder shall
be deemed to be delivered, whether actually received or not, when deposited in
the United States Mail, postage prepaid, Certified or Registered Mail, addressed
to the parties hereto at the respective addresses set out below, or at such
other address as they have theretofore specified by written notice delivered in
accordance herewith section 15 of the BLI Rider

If and when included within the term “Landlord”, or “Tenant”, as used in this
instrument, there is more than one person, firm or corporation, all shall
jointly arrange among themselves for their joint execution of such a notice
specifying some individual at some specific address for the receipt of notices
and payments. All parties included within the terms “Landlord” and “Tenant,”
respectively, shall be bound by notices given in accordance with the provisions
of this paragraph to the same effect as if each had received such notice.



--------------------------------------------------------------------------------

ARTICLE 28: COMMON AREAS

28.01 Common Areas. Tenant and its employees, customers and licensees shall have
the non-exclusive right to use, in common with the other parties occupying the
Development, lobbies, elevators, common rest rooms, common hallways, and common
parking areas, subject to such reasonable rules, posted signs and regulations as
Landlord may, from time to time, prescribe and Landlord’s right to alter common
areas as provided in Section 21.01.

ARTICLE 29: ESTOPPEL CERTIFICATE

29.01 Estoppel Certificate. Tenant shall at any time and from time to time
within ten (10) business days after written request from Landlord, execute and
deliver to Landlord or any prospective landlord, mortgagee or prospective
mortgagee a sworn and acknowledged estoppel certificate, in form reasonably
satisfactory to Landlord, any prospective landlord, mortgagee or prospective
mortgagee certifying and stating as follows: (a) this Lease has not been
modified or amended (or if modified or amended, setting forth such modifications
or amendments); (b) this Lease as so modified or amended is in full force and
effect (or if not in full force and effect. the reasons therefore); (c) Tenant
has no offsets or defenses to its performance of the terms and provisions of
this Lease, including the payment of rent, or if there are any such defenses or
offsets, specifying the same; (d) Tenant is in possession of the Premises, if
such be the case: (e) if an assignment of rents or leases has been served upon
Tenant by a mortgagee or prospective mortgagee, Tenant has received such
assignment and agrees to be bound by the provisions thereof; and (f) any other
accurate statements reasonably required by Landlord, any prospective landlord,
mortgagee or prospective mortgagee. It is intended that any such statement
delivered pursuant to this subsection may be relied upon by any prospective
purchaser or mortgagee and their respective successors and assigns and Tenant
shall be liable for all loss, cost or expense resulting from the failure of any
sale or funding of any loan caused by any misstatement contained in such
estoppel certificate. Tenant hereby irrevocably appoints Landlord as
attorney-in-fact for the Tenant with full power and authority to execute and
deliver in the name of Tenant such estoppel certificate if Tenant fails to
deliver the same within such ten (10) business day period and such certificate
as signed by Landlord shall be fully binding on Tenant if Tenant fails to
deliver a contrary certificate within five (5) business days after receipt by
Tenant of a copy of the certificate executed by Landlord on behalf of Tenant. In
addition to any other remedy Landlord may have hereunder, Landlord may, at its
option, if Tenant does not deliver to Landlord an estoppel certificate as set
forth above within fifteen (15) business days after Tenant is requested so to
do, cancel this Lease effective the last day of the then current month, without
incurring any liability on account thereof, and the Term is expressly limited
accordingly.

ARTICLE 30: MISCELLANEOUS

30.01 Gender. Words of any gender used in this Lease shall be held and construed
to include any other gender, and words in the singular number shall be held to
include the plural unless the context otherwise requires.

30.02 Successors and Assigns; Authority. The terms, provisions and covenants and
conditions contained in this Lease shall apply to, inure to the benefit of, and
be binding upon, the parties hereto and upon their respective heirs, legal
representatives, successors and permitted assigns, except as otherwise herein
expressly provided. Landlord shall have the right to assign any of its rights
and obligations under this Lease and Landlord’s grantee or Landlord’s successor,
as the case may be, shall upon such assignment, become Landlord hereunder,
thereby treeing and relieving the grantor or assignor, as the case may be, of
all covenants and obligations of Landlord hereunder. Each party agrees to
furnish to the other, promptly upon demand, a corporate resolution, proof of due
authorization by partners, or other appropriate documentation evidencing the due
authorization of such party to enter into this Lease. Nothing herein contained
shall give any other tenant in the Development or the Building any enforceable
rights either against Landlord or Tenant as a result of the covenants and
obligations of either party set forth herein. If there is more than one Tenant,
the obligations of Tenant shall be joint and several. Any indemnification of,
insurance of, or option granted to Landlord shall also include or be exercisable
by Landlord’s agents and employees.

30.03 Captions. The captions inserted in this Lease are for convenience only and
in no way define, limit or otherwise describe the scope or intent of this Lease,
or any provision hereof, or in any way affect the interpretation of this Lease.

30.04 Landlord’s Liability. It is expressly understood and agreed that nothing
in this Lease shall be construed as creating any liability against Landlord, or
its successors and assigns, personally, and in particular without limiting the
generality of the foregoing, there shall be no personal liability to pay any
indebtedness accruing hereunder or to perform any covenant, either express or
implied, herein contained, and that all personal liability of Landlord, or its
successors and assigns, of every sort, if any, is hereby expressly waived by
Tenant, and that so far as Landlord, or its successors and assigns, is concerned
Tenant shall look solely to the Building for the payment thereof.



--------------------------------------------------------------------------------

30.05 Amendment. Except as set forth in Section 8.02 above, this Lease may not
be altered, changed or amended except by an instrument in writing signed by both
parties hereto.

30.06 Survival; Surrender. All obligations of Tenant not fully performed as of
the expiration or earlier termination of the term of this Lease shall survive
the expiration or earlier termination of the Term, including without limitation,
all payment obligations with respect to Taxes and Operating Costs and all
obligations concerning the condition of the Premises. Upon the expiration or
earlier termination of the Term, and prior to Tenant vacating the Premises,
Landlord and Tenant shall jointly inspect the Premises and Tenant shall pay to
Landlord any amount estimated by Landlord as necessary to put the Premises in
good condition and repair. Any work required to be done by Tenant prior to its
vacation of the Premises which has not been completed upon such vacation, shall
be completed by Landlord and billed to Tenant. Tenant shall also, prior to
vacating the Premises, pay to Landlord the amount, as estimated by Landlord, of
Tenant’s obligation hereunder for Taxes and Operating Costs. All such amounts
shall be used and held by Landlord for payment of such obligations of Tenant
hereunder, with Tenant being liable for any additional costs therefore upon
demand by Landlord, or with any excess to be returned to Tenant after all such
obligations have been determined and satisfied, as the case may be. Any security
deposit held by Landlord shall be credited against the amount payable by Tenant
under this Section. If Tenant abandons or surrenders the premises, or is
dispossessed by process of law or otherwise, Tenant shall remove its personal
property from the Premises. If Tenant fails to remove its personal property,
Landlord, at its option may treat such failure as a hold over as defined in the
Lease, and/or may (without liability to Tenant for loss thereof), at Tenant’s
sole cost and in addition to Landlord’s other rights and remedies under this
Lease, at law or in equity: (a) remove and store such items; and /or (b) upon
ten days prior notice to Tenant, sell all or any such items at private or public
sale for such price as Landlord at its discretion may obtain. Landlord shall
apply the proceeds of any such sale to any amounts due to Landlord under this
Lease from Tenant (including Landlord’s attorneys fees and other costs incurred
in the removal, storage and/or sale of such items), with any remainder to be
paid to Tenant.

30.07 Invalidity. If any clause, provision or portion of this Lease or the
application thereof to any person or circumstance shall be invalid or
unenforceable under applicable law, such event shall not affect, impair or
render invalid or unenforceable the remainder of this Lease nor any other
clause, phrase, provision or portion hereof, nor shall it affect the application
of any clause, phrase, provision or portion hereof to other persons or
circumstances, and it is also the intention of the parties to this Lease that in
lieu of each such clause, phrase, provision or portion of this Lease that is
invalid or unenforceable, there be added as a part of this Lease a clause,
phrase, provision or portion as similar in terms to such invalid or
unenforceable clause, phrase, provision or portion as may be possible and be
valid and enforceable.

30.08 Execution. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound hereby until its
delivery to Tenant of an executed copy hereof signed by Landlord, already having
been signed by Tenant, and until such delivery Landlord reserves the right to
exhibit and lease the Premises to other prospective tenants. Notwithstanding
anything contained herein to the contrary Landlord may withhold delivery of
possession of the Premises from Tenant until such time as Tenant has paid to
Landlord the security deposit required hereunder, the first month’s rent as
required hereunder, and any other sums required hereunder.

30.09 Effective Date. All references in this Lease to “the date hereof” or
similar references shall be deemed to refer to the last date in point of time,
on which all parties hereto have executed this lease.

30.10 Time Periods. Whenever a time period is prescribed for action to be taken
by Landlord, Landlord shall not be liable or responsible for, and there shall be
excluded from the computation for any such time period, any delays due to causes
beyond the control of Landlord, other than the payment of rent, and additional
rent, which shall be made timely.

30.11 Americans With Disabilities Act: Tenant, at Tenant’s sole expense, shall
comply with all laws, rules, orders, ordinances, directions, regulations and
requirements of federal, state, county and municipal authorities as applicable
now in force or which may hereafter be in force, which shall impose any duty
upon the Landlord or Tenant with respect to the use, occupation or alteration of
the Premises.

30.12 Brokers Disclosure: Tenant covenants, warrants and represents that no
broker or finder except those set forth in Section 16 of the BLI Rider”
(“Brokers”) were instrumental in consummating this Lease and that Tenant has had
no conversations or negotiations with any broker, except Brokers, concerning the
subject matter of this Lease. Tenant agrees hereby to indemnify and hold
Landlord harmless against and from any and all claims for any brokerage
commissions or fees and all costs, expenses and liabilities, including, without
limitation, attorneys’ fees and expenses, arising out of any conversations or
negotiations had by Tenant with any broker, except Brokers, or any breach of the
foregoing covenant, warranty and representation.

30.13 Rentable Square Feet: The parties agree that for the purpose of this Lease
the “Rentable Square Feet” shall mean the useable square feet of the Premises,
together with an additional amount representing a portion of the Common Areas,
Service Areas and other non-tenant space in the Building. Landlord and Tenant
acknowledge and accept the square footage as set forth in the Lease and neither
Landlord nor Tenant shall have the right to demand remeasurement or
recalculation of the Rentable Square Feet amounts within the Building or the
Premises.



--------------------------------------------------------------------------------

ARTICLE 31: RIDERS; EXHIBITS

31.01 Rider; Exhibits. Attached to this Lease is the Basic Lease Information
Rider and the following Exhibits: Exhibit A-Legal Description; Exhibit B-Floor
Plan; Exhibit C-Space Plan; Exhibit D-Work Letter; Exhibit E-Tenant Estoppel
Statement; Exhibit F-Rules and Regulations. A Rider (is) (is not) attached
containing additional terms. All such Exhibits and the Rider, if any, are hereby
incorporated herein.

ARTICLE 32: VACATION.

32.01 Vacation. The Lease and the tenancy hereby created shall cease and
terminate at the end of the Term, or any renewal or extension thereof, without
the necessity of notice from either Landlord or Tenant to terminate the same.

ARTICLE 33: BUILDING SERVICES EQUIPMENT.

33.01 Building Services Equipment. At any time during the Term, Landlord may
elect, at its sole discretion, to have installed in the Building (or to have
removed after installation) any equipment to (a) electronically monitor ingress
and egress to and from the Building, (b) automatically detect the presence of
smoke and fire in the Building or (c) otherwise protect persons and/or property
within the Building from loss or damage (the “Building Services Equipment”).
Tenant agrees to comply and to cause its agents, employees, patrons, visitors,
contractors, licensees and permitees to comply with any and all requirements and
procedures of Landlord with respect to any Building Services Equipment,
including, without limitation, all requirements and procedures for the issuance,
use and cancellation of entry cards for an entrance monitoring system. Landlord
assumes no obligation to Tenant by reason of the installation of any such
Building Services Equipment and neither Landlord nor its agents shall be liable
to Tenant or Tenant’s agents, employees, patrons, visitors, contractors,
licensees and permitees or to any other person whomsoever for any injury to
person or damage to property on or about the Premises or any losses resulting
from and/or caused in part or whole by any cause whatsoever relating to any
Building Services Equipment, including, without limitation, an unauthorized
entry of any kind or a malfunction, interruption or failure of the Building
Services Equipment.

ARTICLE 34: RULES AND REGULATIONS

34.01 Rules and Regulations. Tenant shall faithfully observe and comply with the
rules and regulations attached to this Lease as Exhibit F and all reasonable
modifications thereof and additions thereto from time to time put into effect by
Landlord. Landlord shall not be responsible for the nonperformance by any other
tenant or occupant of the Building of any said rules and regulations.

ARTICLE 35: WAIVER OF JURY TRIAL

35.01 Waiver of Jury Trial, Right To Counterclaim and Right of Redemption: It is
mutually agreed by and between Landlord and Tenant that, to the fullest extent
allowed by law, the respective parties hereto do hereby waive trial by jury in
any action, proceeding or counterclaim brought by either party hereto against
the other pertaining to any matter whatsoever arising out of or in any way
connected with this Lease, Tenant’s use of occupancy of the Premises or any
claim of injury or damage. It is further mutually agreed that in the event
Landlord commences any summary proceeding for possession of the Premises, Tenant
will not interpose any counterclaim of whatever nature or description in any
such proceeding but, rather, will assert any such claim which Tenant might have
in a separate independent action. Furthermore, Tenant hereby expressly waives
any and all rights of redemption granted by or under any present or future laws
in the event of Tenant’s being evicted or dispossessed for any cause, or in the
event of Landlord’s obtaining possession of the Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease, or
otherwise to redeem and repossess the Premises, or any part thereof, or to
reinstate this Lease.

The parties intending to be bound hereby execute or cause this Lease to be
executed this      day of                     , 2006.

 

WITNESSES     TENANT:      

EDIETS, INC.,

 

a Delaware corporation

Attest:  

 

      Attest:  

 

    By:  

 

      Print Name:       Print Title:



--------------------------------------------------------------------------------

      LANDLORD:       RADICE III, LLC WITNESSES:             By:  

 

Attest:  

 

    Its:  

 

Attest:  

 

     



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT B

SITE PLAN



--------------------------------------------------------------------------------

EXHIBIT C

SPACE PLAN



--------------------------------------------------------------------------------

EXHIBIT D

TENANT WORK LETTER

APPROXIMATE SQUARE FEET FOR CALCULATION OF ALLOWANCES:

20,206 RENTABLE SQUARE FEET.

WORK LETTER

This Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. This Work Letter is
essentially organized chronologically and addresses the issue of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

1.1 Landlord has constructed, at Landlord’s sole cost and expense, the Base
Building as collectively described below:

 

  a) the building shell and exterior

 

  b) the core area, including necessary mechanical, electrical, sprinkler,
plumbing, life safety, heating, air-conditioning, ventilation and structural
systems within the building core, stubbed out to the face of the core walls at
locations determined by Landlord

 

  c) finished core area toilet room(s), including necessary plumbing fixtures,
accessories, ceilings and lighting,

 

  d) structural floor of the building on which the Premises are located

 

  e) public stairways

 

  f) existing passenger and freight elevators,

 

  g) parking area

 

  h) common ground floor lobby

 

  i) existing common finished elevator lobbies,

 

  j) exterior plazas and landscaping

Any items provided by Landlord in the Premises in addition to the Base Building
shall be paid for by Tenant, subject to the Tenant Improvement Allowance. Except
as otherwise provided in the Lease and this Tenant Work Letter, Tenant shall
accept the Premises in its “as is” condition as of the date of full execution
and delivery of the Lease.



--------------------------------------------------------------------------------

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of Four
Hundred and Forty Four Thousand Five Hundred and Thirty Two Dollars
($444,532.00). The Tenant improvement Allowance will not be used for the payment
of items that are not approved by Landlord in advance. Tenant Improvement
Allowance may include the following:

 

  (a) Payment of the cost of preparing the space plan and the Final Working
Drawings as is defined in Section 3.3.

 

  (b) The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements.

 

  (c) Construction of the Tenant Improvements, including, without limitation,
the following:

 

  (aa) Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, painting, millwork and similar items;

 

  (bb) All electrical wiring, cabling, lighting fixtures, outlets and switches,
and other electrical work to be installed within the Premises, or additional
panels or transformer to accommodate tenant’s requirements.

 

  (cc) The furnishing and installation of all duct work, terminal boxes,
diffusers and accessories required for the completion of the heating,
ventilation and air conditioning systems within the Premises;

 

  (dd) All fire and life safety control systems, such as fire walls, sprinklers,
halon, fire alarms, including piping, wiring and accessories, installed within
the Premises;

 

  (ee) All plumbing, fixtures, pipes and accessories to be installed within the
Premises;

 

  (ff) Testing and inspection costs;

 

  (gg) Contractor’s fees, including but not limited to any fees based on general
conditions.

 

  (hh) Architects, engineer, project management, designer, if applicable.

In no event shall Landlord be obligated to make disbursements pursuant to this
Work Letter in a total amount which exceeds the Tenant Improvement Allowance and
in no event shall the Tenant Improvement Allowance be utilized for any trade
fixtures, furniture or equipment of Tenant. All Tenant Improvements for which
the Tenant Improvement Allowance has been made available shall be deemed
Landlord’s property upon the expiration or earlier termination of the term of
this Lease and may not be removed by Tenant from the Premises at any time unless
so stated by Landlord or as agreed to previously



--------------------------------------------------------------------------------

in the lease. Tenant shall not be entitled to any payment or credit for any
unused portion of the Tenant Improvement Allowance if the Tenant Improvement
defined herein are not completed within eighteen (18) months of the Lease
Commencement Date. After the commencement of the lease and with respect to
Tenant Improvements other than Phase I, Tenant shall provide Landlord ninety
(90) days advance notice of any Tenant Improvement it will be performing as well
as its approximate cost and timing of payment.

Any Tenant Improvements made shall remain on and be surrendered with the
Premises upon expiration of the Term, except that Landlord may, within thirty
days before the expiration of the Term, elect to require Tenant to remove any
Tenant Improvements which may have been made to the Premises. If Landlord so
elects, at its own cost Tenant shall restore the Premises to the condition
designated by Landlord in its election, before the last day of the term.

2.3 Phased Construction of Tenant Improvements. Tenant shall construct the
Tenant Improvement in two (2) phases. The first phase shall consist of
re-carpeting, re-painting, cabling and wiring in the Premises, pursuant to the
Space Plan Attached hereto as Schedule”1”. Tenant shall not be required to
retain and Architect or Engineer to perform the Tenant Improvements in first
phase of the Tenant Improvements unless Tenant is required to obtain a building
permit to perform the work pursuant to the local governmental authority or
Tenant intends to knock down walls or do any demolition work whatsoever. Tenant
estimates that the first phase of the Tenant Improvements will cost
approximately $303,309.00 ($15.00 per square foot).

Second Phase. Subject to the scope of Tenants anticipated work for the second
phase of the Tenant Improvements then Tenant may be required to obtain a
building permit to perform the work pursuant to the local governmental authority
then Tenant shall also be required to obtain an Architect and Engineer for the
second phase of the Tenant Improvements. Tenant shall be required to provide
Working Drawings for the Second Phase of the Tenant Improvements as provided
below.

SECTION 3

WORKING DRAWINGS

3.1 Selection of Architect and Engineering Consultants/Working Drawings. In the
event Tenant is required to obtain a building permit to perform any Tenant
Improvements or Tenant intends to knock down walls or do any demolition work
whatsoever. Tenant shall retain a licensed architect and engineering consultants
approved by Landlord (the “Architect and Engineers”) to prepare the plans and
drawings (“Working Drawings”). The Working Drawings shall include but not
limited to the architectural, structural, mechanical, electrical, plumbing,
HVAC, and life safety work of the Tenant Improvements. Tenant, Architect, and
Engineers shall verify the dimensions and conditions shown on the base building
plans (if available), and Landlord shall have no responsibility in connection
therewith. Landlord’s review of the Working Drawings as set forth in this
Section 3, shall be for its sole purpose and shall not imply Landlord’s review
of the same, or obligate Landlord to review the same, for quality, design, Code
compliance, or other like matters. Accordingly, notwithstanding that any Working
Drawings are reviewed by Landlord or its construction professionals, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or it construction professionals, Landlord shall have no liability and
shall not be responsible for any omissions or errors contained in the Working
Drawings. Tenant’s indemnity set forth in Section 16 of this Lease shall
specifically apply to the Working Drawings.



--------------------------------------------------------------------------------

3.2 Final Space Plan. The Space Plan attached as Schedule 1 shall be the Final
Space Plan for the first phase of the Tenant Improvements. With respect to the
second phase of the Tenant Improvements, Tenant and the Architect and Engineers
shall prepare the final space plan for Tenant Improvements in the Premises
(collectively, the “Final Space Plan”), which Final Space Plan shall include a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein, and shall deliver the Final
Space Plan to Landlord for Landlord’s approval, which shall not be unreasonably
withheld.

3.3 Final Working Drawings. Tenant, the Architect, and the Engineers shall
complete the architectural and engineering drawings for the Premises. The final
architectural working drawings should be in a form which is complete and
suitable for competitive bidding, and to obtain all applicable permits
(collectively, the “Final Working Drawings”). The Final Working Drawings shall
be submitted to Landlord for Landlord’s approval, which shall not be
unreasonably withheld.

3.4 Permits. The Final Working Drawings shall be approved by Landlord (the
“Approved Working Drawings”) prior to the commencement of the construction of
the Tenant Improvements. Tenant or its agents shall immediately submit the
Approved Working Drawings to the appropriate municipal authorities for all
applicable building permits necessary (the “Permits”) to allow “Contractor,” as
that term is defined in Section 4.1, below, to commence and fully complete the
construction of the Tenant Improvements, and, in connection therewith, Tenant
shall coordinate with Landlord in order to allow Landlord, at its option, to
take part in all phases of the permitting process and shall supply Landlord, as
soon as possible, with all plan check numbers and dates of submittal.
Notwithstanding anything to the contrary set forth in this Section 3.4, Tenant
hereby agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining or payment of any building permit or certificate of
occupancy for the Premises and that the obtaining and payment of the same shall
be Tenant’s or its agents’ responsibility. Landlord shall cooperate with Tenant
in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord.

3.5 Time Deadlines. Tenant shall use its best, good faith, efforts and all due
diligence to complete the Tenant Improvements as quickly as possible. Tenant
shall not be entitled to any payment or credit for any unused portion of the
Tenant Improvement Allowance if the Tenant Improvement defined herein are not
completed within eighteen (18) months of the Lease.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. A licensed general contractor (the “Contractor”) shall be
retained by Tenant to construct both phases of the Tenant Improvements. Tenant
shall be authorized to use MJ Simpson Construction as its General Contractor for
the first phase of the Tenant Improvements, provided MJ Simpson’s bid for said
work is commercially reasonable. The Contractor which will construct the second
phase of the Tenant Improvements, shall be a Contractor selected by Landlord and
Tenant from the attached list of the Pre-Approved Contractors (attached hereto
as Schedule 2 to this Work Letter). The Approved Working Drawings shall be
submitted by Tenant, together with an acceptable current AIA contract form, and
up to three (3) general contractors, which bidders shall be selected by Tenant,
provided, however, that Landlord has the right to reject a Contractor if
Contractor does not meet Landlord’s requirements, which include specific
insurance, experience, and prior history with Landlord for similar construction
jobs. Landlord and Tenant shall mutually agree on the final bidder to perform
the work for phase II of the Tenant Improvements.



--------------------------------------------------------------------------------

The HVAC system may be design/build, based on performance specifications
provided by the Landlord and agreed upon by the Tenant. The design/build
contractor shall submit plans for review and approval by Landlord prior to
commencing construction and shall submit testing and balancing reports upon
completion of project as necessary to verify compliance with performance
specifications. Cost associated with Landlord’s engineer’s review of plans,
submittals, reports, etc. and field inspection shall be considered part of the
Tenant Improvement Allowance.

4.2 Assignment of Contract All of Tenant’s contracts shall be assignable by
Tenant to Landlord and shall specify that Landlord is an intended third party
beneficiary of such assignment provision. Tenant agrees that if the lease shall
terminate prior to substantial completion of the Tenant Improvements, at
Landlord’s option, Tenant shall assign any or all such contracts to Landlord and
shall otherwise reasonably cooperate with Landlord to effect an assignment of
Tenant’s right and remaining obligations under such contracts to Landlord (see
Schedule 3).

Tenant shall contract with Contractor to construct the Tenant Improvements for
Phase 1, in accordance with the Schedule 1 Space Plan, and if then required to
obtain a building permit to perform the work pursuant to the local governmental
authority for Phase 2, shall be in accordance with the Approved Working
Drawings.

Tenant and Tenant’s Contractor shall take all precautionary steps to minimize
dust, noise and construction traffic and to protect their facilities and the
facilities of others affected by the work and to properly police same.
Construction equipment and materials are to be kept within the Premises.

Utility costs or charges for any service (including HVAC, hoisting or freight
elevator and the like) to the Premises shall be the responsibility of Tenant
from the date Tenant is authorized to commence the work and shall be paid for by
Tenant. Tenant shall apply and pay for all utility meters required. Tenant shall
arrange and pay for removal of construction debris and shall not place debris in
the building’s waste containers.

4.3 Contractor’s Warranties and Guaranties. Tenant hereby assigns to Landlord
all warranties and guaranties by Contractor relating to the Tenant Improvements.
Tenant shall cooperate with Landlord to correct any deficiency with Contractor’s
work.

4.4 Tenant’s Covenants. Tenant hereby indemnifies Landlord for any loss, claims,
damages or delays arising from the actions of Tenant, the Contractor or Tenant’s
agents on the Premises or in the Building. Tenant shall keep the Premises and
the property in which the Premises are located free from any liens arising out
of any work performed, material furnished or obligations incurred by or on
behalf of Tenant. Notwithstanding the foregoing, if by reason of any
construction performed, or material furnished to the Premises for or on behalf
of the Tenant, any mechanic’s or other lien shall be filed, claimed, perfected
of otherwise established, the Tenant shall discharge or remove the lien by
bonding or otherwise within fifteen (15) days after the tenant received notice
of filing of same.

Within ten (10) days after completion of construction of the Tenant
Improvements, Tenant shall direct Contractor to cause a Notice of Completion to
be recorded in the office of the Recorder of the County of Broward. In addition,
immediately after delivery of the Premises to Tenant, Tenant shall have prepared
and delivered to Landlord a copy of the “as built” plans and specifications
(including all working drawings) for the Tenant Improvements.



--------------------------------------------------------------------------------

4.5 Insurance Coverages. In addition to the insurance requirements set forth in
the Lease, Tenant shall also secure, pay for and maintain or cause its
Contractors to secure, pay for and maintain during the construction of the
Premises the following minimum coverages and limits of liability:

a) worker’s compensation in amounts required by state statutes and employer’s
liability insurance with limits of not less than $500,000;

b) comprehensive or commercial general liability insurance in an amount not less
than $1,000,000 (One Million) per occurrence, whether involving bodily injury
liability (or death resulting therefrom) or property damage liability or a
combination thereof with a minimum aggregate limit of $2,000,000 (Two Million),
and with umbrella coverage with limits not less than $2,000,000 (Two Million).
Such insurance shall provide for explosion and collapse, completed operations
coverage and broad form blanket contractual liability coverage and damage to the
property of others and arising from its operations under the contract whether
such operations are performed by Tenant’s Contractors or by anyone directly or
indirectly employed by any of them;

c) comprehensive automobile liability insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired or nonowned,
in an amount not less than $1,000,000 (One Million) combined single limit;

d) “Builder’s All Risk” insurance in an amount to cover the full insurable value
of the work in the Premises, and shall insure against the perils of fire and
extended coverage and shall include “all risk” builder’s risk insurance for
physical loss or damage including theft, vandalism and malicious mischief;

The policies required to be maintained by Tenant shall be with companies rated
A10 or better in the most current issue of A.M. Best’s Rating Guide. Insurers
shall be licensed to do business in the state in which the Premises are located
and domiciled in the USA.

All policies (except the workers’ compensation policy) shall be endorsed to
include Landlord as an additional insured party. The waiver of subrogation
provisions contained in the Lease shall apply to all insurance policies (except
the workers’ compensation policy) to be obtained by Tenant. The insurance policy
endorsements shall also provide that all additional insured parties shall be
given thirty (30) days’ prior written notice of any reduction, cancellation or
nonrenewal of coverage.

Tenant shall not permit the Contractor(s) to commence work until the required
insurance has been obtained, and copies of all applicable insurance certificates
(including the general contractor’s) have been delivered to Landlord.

4.6 Change Orders. All changes to the Approved Working Drawings requested by
Tenant which effect the structural, plumbing or mechanical integrity of the
Building as determined by Landlord in its sole discretion must be approved by
Landlord in advance of the implementation of such changes. Landlord shall give
its approval or disapproval to Tenant within three (3) business days. Tenant
shall provide Landlord with copies of all other change orders with the submittal
of the as-built drawings. All delays caused by Tenant-initiated change orders,
including, without limitation, any stoppage of work during the change order
review process, are solely the responsibility of Tenant and shall cause no delay
in the commencement of the Lease or the rental.

4.7 Disbursement of the Tenant Improvement Allowance. The Tenant Improvement
Allowance shall be disbursed by Landlord (each of which disbursements shall be
made pursuant to Landlord’s disbursement process) for costs related to the
design, permitting, construction and installation of the Tenant Improvements as
defined in Section 2.1. and for the following items and costs (collectively,



--------------------------------------------------------------------------------

the “Tenant Improvement Allowance Items”): (i) payment of the fees incurred by,
and the cost of documents and materials supplied by, Landlord and Landlord’s
consultants in connection with the preparation and review of the “Approved
Working Drawings,” as that term is defined in Section 3.4 of this Work Letter;
(ii) the cost of any changes in the Base, Shell and Core required by the
Approved Working Drawings; (iii) the cost of any changes to the Approved Working
Drawings or Tenant Improvements required by applicable building codes; and
Landlord’s out of pocket supervision fee (not to exceed $1,000.00). In addition,
the parties acknowledge that the cost associated with changing any finish as it
relates to the relocation of the main entry to the Premises shall be a charge to
the Tenant Improvement Allowance.

During the construction of the Tenant Improvement, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance monies for the benefit of
Tenant and shall authorize the release of monies for the benefit of Tenant as
follows:

4.7.1 Monthly Disbursements. On or before the tenth (10th) of each calendar
month during the construction of the Tenant Improvements, Tenant shall deliver
to Landlord: (i) a request for payment of the “Contractor,” approved by Tenant
and Landlord in a form acceptable to Landlord; (ii) invoices from all
Contractors, subcontractors, laborers, material men, and suppliers (“Tenant’s
Agents”) for labor rendered and materials delivered to the Premises:
(iii) executed conditional mechanic’s lien releases from all of Tenant’s Agents
for the current draw request; (iv) executed unconditional lien releases from all
of Tenant’s Agents for prior requests for payment; Tenant’s request for payment
shall be deemed Tenant’s acceptance and approval of the work furnished and/or
the materials supplied as set forth in Tenant’s payment request. Once Landlord
has received all of the required information, Landlord shall deliver a check
within 30 days to Contractor and/or Tenant’s Agents (as applicable) in payment
of the lesser of: (A) the amounts so requested by Tenant, as set forth in this
Section 4.7.1, above, less a ten percent (10%) retention as typically is
provided for in a standard AIA contract and no other retention (the aggregate
amount of such retentions to be known as the “Final Retention”), and (B) the
balance of any remaining available portion of the Tenant Improvement allowance
(not including the Final Retention), unless Landlord determines that any work
does not comply with the Final Space Plan (as to Phase 1) or “Approved Working
Drawings,” (as to Phase 2) as that term is defined in Section 3., or that any
work is substandard. Landlord will notify Tenant and Tenant agrees to use
commercially reasonable efforts to cause such work to be corrected. Landlord’s
payment of such amounts shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in Tenant’s payment
request.

4.7.2 Final Retention. Subject to the provisions of the Tenant Work Letter,
following completion of construction of the Premises, a check for the Final
Retention payable to Contractor and/or Tenant’s Agents (as applicable) shall be
delivered by Landlord to Tenant within thirty (30) days after (i) Tenant
delivers to Landlord properly executed final unconditional lien releases from
all subcontractors, materialmen, laborers, and suppliers in compliance with
local codes and (ii) Architect delivers to Landlord a certificate, in a form
reasonably acceptable to Landlord, certifying that the construction of the
Tenant Improvements in the Premises has been substantially completed; (iii) a
Notice of Completion, recorded in the office of the Recorder of the County in
accordance with local codes, (iv) delivery to Landlord two (2) sets of copies of
the final as-built drawings and specifications; (v) a certificate of occupancy;
and (vi) delivery to Landlord a copy of all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems in the Premises. Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance items.



--------------------------------------------------------------------------------

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Studley, Inc. as its sole
representative with respect to the matters set forth in this Work Letter, who,
until further notice to Landlord, shall have full authority and responsibility
to act on behalf of the Tenant as required in this Work Letter.

5.2 Landlord’s Representative. Landlord has designated
                                     as its sole representative with respect to
the matters set forth in this Work Letter, who, until further notice to Tenant,
shall have full authority and responsibility to act on behalf of the Landlord as
required in this Work Letter.

5.3 Time is of the Essence in This Work Letter. Unless otherwise indicated, all
references herein to a “number of days” shall mean and refer to calendar days.
In all instances where Tenant is required to approve or deliver an item, if no
written notice of approval is given or the item is not delivered within the
stated time period, at Landlord’s sole option, at the end of such period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if a breach of the Lease or a breach by Tenant under
this Work Letter, has occurred at any time on or before Landlord’s delivery of
the Premises to Tenant, then (i) in addition to all other rights and remedies
granted to Landlord pursuant to the Lease, Landlord shall have the right to
withhold payment of all or any portion of the Tenant Improvement Allowance
and/or Landlord may cause the assignment of the construction contract to
Landlord as set forth in Section 4.2 of this Work Letter.



--------------------------------------------------------------------------------

SCHEDULE 1

PHASE 1 SPACE PLAN



--------------------------------------------------------------------------------

SCHEDULE 2

LIST OF PRE-APPROVED GENERAL CONTRACTORS

 

1. MJ Simpson Construction

 

2. Itasca Construction

 

3. Orangemen Development & Construction



--------------------------------------------------------------------------------

SCHEDULE 3

ASSIGNMENT OF CONSTRUCTION CONTRACT

THIS ASSIGNMENT made as of the      day of             ,    , by
                    , a                 , with offices at                     
(“Tenant”), to [                            ], a                             ,
(“Landlord”).

WITNESSETH

Tenant and Landlord have entered into a certain Lease transaction dated the     
day of             ,         (the “Lease”). Pursuant to the Lease, Tenant is
undertaking certain improvements (the “Improvements”) upon the Premises subject
to the Lease.

Tenant has entered into a Construction Contract (the “Contract”), dated
                    , 2000  , with                     (the “Contractor”), for
the Improvements of the Premises. Tenant has agreed to assign all of its rights,
interest and privileges in the Contract to Landlord in order to provide
additional security for the Lease and the performance of the obligations of
Tenant under the Lease.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
undertakings of the parties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
with the intention of being legally bound hereby, the parties hereto agree as
follows:

 

  1. Tenant does hereby assign, transfer and set over to Landlord and grants to
Landlord a security interest in all its rights, interest and privileges, but
none of its duties or obligations, in and to the Contract and any renewals,
extensions and modifications thereof.

 

  2. Upon an Event of Default by Tenant under the Lease or this Assignment,
Landlord shall have the right, at its election, to require Contractor to
complete construction of the work described in the Contract in accordance with
the terms of the Contract for the benefit of Landlord, provided only that
Landlord reimburses Contractor, in accordance with the terms of the Contract,
for all work and services performed or materials supplied by Contractor after
the date Landlord exercises its rights under this Assignment and requests
Contractor to complete construction of the work.

 

  3. Tenant covenants, represents and warrants that:

 

  (a) Tenant will perform or observe each and every covenant, obligation and
condition of the Contract to be performed or observed by Tenant thereunder;

 

  (b) Tenant will give prompt written notice to Landlord of any notice of
default either by Tenant or Contractor under the Contract, together with a
complete copy of any such notice of default;

 

  (c) Tenant will not terminate or amend the Contract without the prior written
consent of Landlord;

 

  (d) Tenant will not assign any of its rights under the Contract without the
prior written consent of Landlord;

 

  (e) Tenant will neither waive nor release Contractor from any of Contractor’s
covenants, obligations or conditions under the Contract;

 

  (f) Tenant has not executed or made any prior Assignment of any of its rights
under the Contract; and

 

  (g) The Contract is unmodified and is in full force and effect.

 

  4. Landlord will not be obligated to perform or discharge any obligation under
the Contract or under or by reason of this Assignment, and Tenant hereby agrees
to indemnify Landlord against and hold Landlord harmless from any and all
liabilities, losses or damages which Landlord may or might incur under the
Contract or under or by reason of this Assignment and against and from any and
all claims and demands whatsoever which may be asserted against Landlord by
reason of any alleged obligation or undertaking on Landlord’s part to perform or
discharge any of the covenants, obligations and conditions of the Contract,
except as to any liability which may be incurred by Landlord for



--------------------------------------------------------------------------------

Landlord’s wrongful failure to make payment under the Contract for work
performed or materials supplied after the date on which Landlord elects to
exercise, by written notice to Tenant and Contractor, the rights of the Tenant
under the Contract. If Landlord should incur any such liability, loss or damage
under the Contract or under or by reason of this Assignment, or in defense
against any such claims or demands, Tenant will reimburse Landlord therefore
immediately upon demand, including costs, expenses and reasonable attorneys’
fees, together with interest thereon.

 

  5. Violation by Tenant of any of the covenants, representations, warranties or
obligations contained herein shall, at the option of Landlord, be deemed a
default under the Lease, subject to any notice requirement, if any, relating
thereto contained in the Lease.

 

  6. Notices under this Assignment shall be given in the manner and shall be
effective as set forth in the notice provision of the Lease.

 

  7. This Assignment shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns.

 

  8. This Assignment shall be governed by and construed according to the laws of
the State of             .

 

  9. Tenant further agrees to indemnify and hold Landlord harmless from any and
all claims, liabilities, losses and damages which Landlord may or might incur as
a result of the Improvements, including, but not limited to, damage to
Landlord’s real and personal property or claims, losses and damages incurred by
other tenants of                     .

IN WITNESS WHEREOF, Tenant has duly executed this Assignment the      day of
                    , 200  .

 

Witness:  

 

  a  

 

 

  By:  

 

Name:   a  

 

  By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

CONTRACTOR’S ACKNOWLEDGMENT AND CONSENT

                                                 , a
                                     (“Contractor”), with offices located at
                                    , does hereby acknowledge to
[                            ] Landlord receipt of notice of the foregoing
Assignment of construction Contract; approves such Assignment’s covenants; that
it has no knowledge of any prior assignment of the Contract by the Tenant;
agrees to give the Landlord written notice, at the address of Landlord indicated
in the Assignment, of any defaults by Tenant under the Contract and to give
Landlord, at the sole option of Landlord, the right to cure any defaults by
Tenant under the Contract within thirty (30) days (or such longer time, if any
as permitted in the contract for the curing of any such defaults) after receipt
by Landlord of written notice of such default; covenants that the Contract is
unmodified and in full force and effect, and that the Contractor will not assign
its rights and obligations under the Contract without the prior written consent
of Landlord.

Contractor agrees that in the event loan proceeds are disbursed directly to
Contractor, Contractor will receive such advances as a trust fund for the
purpose of paying the costs of the renovation of the improvements on the
Property and Contractor will apply the advances first to such payment before
using any part of such advances for any other purpose.

Contractor agrees that Landlord shall have no liability to Contractor either
under the Contract, the foregoing Assignment, or otherwise for any act or
omission occurring prior to such time as Landlord exercises, by written notice
to Contractor, the rights of Tenant under the Contract.

Contractor agrees, upon the request of the Landlord, to complete performance of
the work described in the Contract in accordance with the term of the Contract
for the benefit of Landlord, its successors or assigns, provided only that
Landlord reimburses Contractor, in accordance with the terms of the Contract,
for all work and services performed or materials supplied by Contractor after
the date Landlord exercises its right under the Assignment and request
Contractor to complete performance of the work.

The officer executing this instrument on behalf of Contractor hereby personally
certifies that Contractor has full authority under all state and local laws and
regulations to perform all of its obligations under the Contract.

IN WITNESS WHEREOF, Contractor has duly executed this Agreement this      day of
                    , 200  .

 

Attest:     

 

 

    

 

Name:      Name Title:      Title:



--------------------------------------------------------------------------------

ASSIGNMENT OF ARCHITECTURAL CONTRACT

THIS ASSIGNMENT made as of the      day of             ,        , by
                    , a                     , with offices at
                             (“Tenant”), to [                            ], a
                            , with offices (“Landlord”).

WITNESSETH

Tenant and Landlord have entered into a certain Lease transaction dated the     
day of                     ,                 (the “Lease”). Pursuant to the
Lease, Tenant is undertaking certain improvements (the “Improvements”) upon the
Premises subject to the Lease.

Tenant has entered into an Architectural Contract (the “Contract”), dated
                    , 200  , with                     (the “Architect”), for the
Improvements of the Premises. Tenant has agreed to assign all of its rights,
interest and privileges in the Contract to Landlord in order to provide
additional security for the Lease and the performance of the obligations of
Tenant under the Lease.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
undertakings of the parties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
with the intention of being legally bound hereby, the parties hereto agree as
follows:

 

  1. Tenant does hereby assign, transfer and set over to Landlord and grants to
Landlord a security interest in all its rights, interest and privileges, but
none of its duties or obligations, in and to the Contract and any renewals,
extensions and modifications thereof.

This Assignment includes all Plans and Specifications and Tests prepared now or
hereafter with respect to the Premises in which either Tenant or Architect has
or will have an interest, and Landlord shall have the right to use the same in
connection with the Premises.

 

  2. Upon an Event of Default by Tenant under the Lease or this Assignment,
Landlord shall have the right, at its election, to require Architect to complete
its duties in accordance with the terms of the Contract for the benefit of
Landlord, provided only that Landlord reimburses Architect, in accordance with
the terms of the Contract, for all work and services performed by Architect
after the date Landlord exercises its rights under this Assignment and requests
Architect to complete design and construction administration of the work.

 

  3. Tenant covenants, represents and warrants that:

 

  (a) Tenant will perform or observe each and every covenant, obligation and
condition of the Contract to be performed or observed by Tenant thereunder;

 

  (b) Tenant will give prompt written notice to Landlord of any notice of
default either by Tenant or Architect under the Contract, together with a
complete copy of any such notice of default;

 

  (c) Tenant will not terminate or amend the Contract without the prior written
consent of Landlord;

 

  (d) Tenant will not assign any of its rights under the Contract without the
prior written consent of Landlord;

 

  (e) Tenant will neither waive nor release Architect from any of Architect’s
covenants, obligations or conditions under the Contract;

 

  (f) Tenant has not executed or made any prior Assignment of any of its rights
under the Contract; and

 

  (g) The Contract is unmodified and is in full force and effect.

 

  4. Landlord will not be obligated to perform or discharge any obligation under
the Contract or under or by reason of this Assignment, and Tenant hereby agrees
to indemnify Landlord against and hold Landlord harmless from any and all
liabilities, losses or damages which Landlord may or might incur under the
Contract or under or by reason of this Assignment and against and from any and
all claims and demands whatsoever which



--------------------------------------------------------------------------------

may be asserted against Landlord by reason of any alleged obligation or
undertaking on Landlord’s part to perform or discharge any of the covenants,
obligations and conditions of the Contract, except as to any liability which may
be incurred by Landlord for Landlord’s wrongful failure to make payment under
the Contract for work performed after the date on which Landlord elects to
exercise, by written notice to Tenant and Architect, the rights of the Tenant
under the Contract. If Landlord should incur any such liability, loss or damage
under the Contract or under or by reason of this Assignment, or in defense
against any such claims or demands, Tenant will reimburse Landlord therefor
immediately upon demand, including costs, expenses and reasonable attorneys’
fees, together with interest thereon.

 

  5. Violation by Tenant of any of the covenants, representations, warranties or
obligations contained herein shall, at the option of Landlord, be deemed a
default under the Lease, subject to any notice requirement, if any, relating
thereto contained in the Lease.

 

  6. Notices under this Assignment shall be given in the manner and shall be
effective as set forth in the notice provision of the Lease.

 

  7. This Assignment shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns.

 

  8. This Assignment shall be governed by and construed according to the laws of
the State of             .

 

  9. Tenant further agrees to indemnify and hold Landlord harmless from any and
all claims, liabilities, losses and damages which Landlord may or might incur as
a result of the Improvements, including, but not limited to, damage to
Landlord’s real and personal property or claims, losses and damages incurred by
other tenants of                     .

IN WITNESS WHEREOF, Tenant has duly executed this Assignment the      day of
                    , 200  .

 

Witness:  

 

  a  

 

 

  By:  

 

Name:   a  

 

  By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ARCHITECT’S ACKNOWLEDGMENT AND CONSENT

                             (“Architect”), with offices located at
                                             , does hereby acknowledge to
[                            ]Landlord receipt of notice of the foregoing
Assignment of architectural Contract; approves such Assignment’s covenants; that
it has no knowledge of any prior assignment of the Contract by the Tenant;
agrees to give the Landlord written notice, at the address of Landlord indicated
in the Assignment, of any defaults by Tenant under the Contract and to give
Landlord, at the sole option of Landlord, the right to cure any defaults by
Tenant under the Contract within thirty (30) days (or such longer time, if any
as permitted in the contract for the curing of any such defaults) after receipt
by Landlord of written notice of such default; covenants that the Contract is
unmodified and in full force and effect, and that the Architect will not assign
its rights and obligations under the Contract without the prior written consent
of Landlord.

Architect agrees that in the event loan proceeds are disbursed directly to
Architect, Architect will receive such advances as a trust fund for the purpose
of paying the costs of the renovation of the improvements on the Property and
Architect will apply the advances first to such payment before using any part of
such advances for any other purpose.

Architect agrees that Landlord shall have no liability to Architect either under
the Contract, the foregoing Assignment, or otherwise for any act or omission
occurring prior to such time as Landlord exercises, by written notice to
Architect, the rights of Tenant under the Contract.

Architect agrees, upon the request of the Landlord, to complete performance of
the work described in the Contract in accordance with the term of the Contract
for the benefit of Landlord, its successors or assigns, provided only that
Landlord reimburses Architect, in accordance with the terms of the Contract, for
all work and services performed by Architect after the date Landlord exercises
its right under the Assignment and request Architect to complete performance of
the work.

Architect warrants and represents to Landlord that the Plans and Specifications
constitute all plans, specifications, drawings, models or other work product
prepared or possessed by Architect which pertain to the Premises. The Plans and
Specifications are complete in all respects and contain all details requisite
for the construction of the Premises which, when built in accordance therewith,
shall be ready for use and occupancy for its intended purpose in compliance with
all applicable laws, statutes, ordinances, codes, rules, regulations, decrees
and orders. In addition, the Plans and Specifications have been prepared in a
manner which in all respects is consistent with accepted architectural
practices. Architect hereby expressly agrees that it shall not modify, amend or
terminate the Architectural contract or modify or amend the Plans and
Specifications without the express written consent of Landlord.

The officer executing this instrument on behalf of Architect hereby personally
certifies that Architect has full authority under all state and local laws and
regulations to perform all of its obligations under the Contract.

IN WITNESS WHEREOF, Architect has duly executed this Agreement this      day of
                    , 2000  .

 

Attest:   

 

 

  

 

Name:    Name: Title:    Title:



--------------------------------------------------------------------------------

EXHIBIT E

TENANT ESTOPPEL STATEMENT

 

LEASE DATED: ______________________________   
AMENDED: ______________________________
LANDLORD: ______________________________________________________________________________________________________
TENANT: _________________________________________________________________________________________________________
PREMISES: ________________________________________________________________________________________________________

As Tenant under the above referenced Lease, the undersigned certifies for the
benefit of                                                          , which has
made or is about to make a loan to Landlord part of the security for which will
be a mortgage or deed of trust covering the Premises and an assignment of
Landlord’s interest in the Lease, the following:

 

1. The Lease has not been modified or amended, except by documents dated
                             copies of which are attached hereto.

 

2. The Lease (as so modified or amended) is in full force and effect and
represents the entire agreement between Landlord and Tenant.

 

3. Tenant has no offsets or defenses to its performance of the terms and
provisions of the Lease, including the payment of rent and Landlord is not in
default under any of the terms, covenants or provisions of the Lease.

 

4. Tenant is in possession of the Premises and has accepted the Premises,
including all alterations, additions and improvements required to be made by
Landlord.

The Premises contains                          square feet.

 

5. The Rent Commencement Date is                                     , 2006, and
the Term is                              months ending on
                         2006. The Lease provides for the following renewal
option (s)                              at a rental rate of
                                    .

 

6. Tenant acknowledges that the Premises have been delivered to Tenant in good
order and condition.

 

7. The Lease provides for rent payable as follows:

(a) Base Rent. Base Rent payable monthly of $                            .The
Base Rent in any Comparison Year is adjusted to reflect increases in the
Consumer Price Index.

(b) Taxes. The Lease provides for Tenant to pay its proportionate share of Taxes
in excess of $                             per tax year.

(c) Operating Costs. The Lease provides for Tenant to pay its proportionate
share of Operating Costs in excess of $                         per calendar
year.

(d) Tenant has commenced paying rent. No rent has been paid in advance except
for the Base Rent that became due for the current month.

 

8. Landlord is holding a security deposit of $                                .

 

9. The Lease contains no first right of refusal, option to expand, option to
terminate, or exclusive business rights, except as follows:
                                             .

 

10. Tenant has not entered into any sublease, assignment or any other agreement
transferring any of its interest in the Lease and that it has not received any
notice of a prior assignment, hypothecation or pledge of rents by Landlord.

 

11. Tenant has delivered to Landlord all evidence of insurance which Tenant is
required to provide under the Lease.

 

Date:                                TENANT:  

 

  BY:  

 

  ITS:  

 



--------------------------------------------------------------------------------

EXHIBIT F

RULES AND REGULATION

 

1. The sidewalks, halls, passages, exits, entrances, elevators, escalators and
stairways shall not be obstructed by Tenant or used for any purpose other than
for ingress and egress from its Premises. The halls, passages, exits, entrances,
elevators and stairways are not for the use of the general public and Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence, in the judgment of Landlord, shall be prejudicial to the
safety, character, reputation and interests of the Building and its tenants,
provided that nothing herein contained shall be construed to prevent such access
to persons with whom Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities. Tenant shall not
go upon the root of the Building.

 

2. The bulletin board or directory of the Building will be provided exclusively
for the display of the name and location tenants and Landlord reserves the right
to exclude any other names therefrom.

 

3. No cur1ains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window or door on the Premises without the prior
written consent of Landlord. In any event, all such items shall be installed
inboard of Landlord’s standard window covering and shall in no way be visible
from the exterior of the Building. No articles shall be placed on the
windowsills so as to be visible from the exterior of the Building. No articles
shall be placed against glass partitions or doors which might appear unsightly
from outside Tenant’s Premises.

 

4. Landlord reserves the right to exclude from the Building between the hours of
6:00 p.m. and 8:00 a.m. weekdays, and at all hours on Saturdays, Sundays, and
holidays all persons who are not tenants or their accompanied guests. Tenant
shall be responsible for all persons it allows to enter the Building and shall
be liable to Landlord for all acts of such persons.

Landlord shall in no case be liable for damages for error with regard to the
admission or exclusion of any person from the Building.

During the continuance of any invasion, mob, riot, public excitement or other
circumstances rendering such action advisable in Landlord’s opinion, Landlord
reserves the right to prevent access to the Building by closing the doors, or
otherwise, for the safety of tenants and protection of the Building and property
in the Building.

 

5. Tenant shall not employ any person or persons other than Landlord’s janitor
for the purpose of cleaning its Premises. Except with the written consent of
Landlord no persons other than those approved by Landlord shall be permitted to
enter the Building for the purpose of cleaning same. Tenant shall not cause any
unnecessary labor by reason of its carelessness or indifference in the
preservation of good order and cleanliness. Landlord shall in no way be
responsible to Tenant for any loss of property on its Premises however
occurring, or any damage done to the effects of Tenant by the janitor or any
other employee or any other person.

 

6. Tenant shall not use upon its Premises vending machines or accept barbering
or bootblacking services in its Premises except from persons authorized by
Landlord.

 

7. Tenant shall see that all doors to its Premises are securely locked and that
all utilities, water faucets or water apparatus are shut off before Tenant
leaves the Premises, so as to prevent waste or damage, and shall be responsible
for all injuries sustained by other tenants or occupants of the Building or
Landlord as a result of its failure to do so. Tenants shall keep the door or
doors to the Building corridors closed at all times except for ingress and
egress.

 

8. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air conditioning, and shall refrain from attempting to
adjust any controls.

 

9. Tenant shall not alter any lock or access device or install a new or
additional lock or access device or any bolt on any door in its Premises without
prior written consent of Landlord. If Landlord shall give its consent, Tenant
shall in each case furnish Landlord with a key for any such lock.

 

10. Tenant shall not make or have made additional copies of any keys or access
devices provided by Landlord. Tenant, upon the termination of the tenancy, shall
deliver to Landlord all the keys or access devices to the Building, offices,
rooms and toilet rooms which shall have been furnished Tenant or which Tenant
shall have had made. In the event of the loss of any keys or access devices so
furnished by Landlord, Tenant shall pay Landlord therefore.



--------------------------------------------------------------------------------

11. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever, including, but not limited to, coffee
grounds shall be thrown therein, and the expense of any breakage, stoppage, or
damage resulting from the violation of this rule shall be borne by the tenant,
who, or whose employees or invitees shall have caused it.

 

12. Tenant shall not keep in the Building any kerosene, gasoline or inflammable
or combustible fluid or material other than limited quantities necessary for the
operation or maintenance of office equipment. Tenant shall not use any method of
heating or air conditioning other than that supplied by Landlord.

 

13. Tenant shall not permit to be kept in its Premises any tout or noxious gas
or substance or permit its Premises to be used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors and/or vibrations or interfere in any way with other tenants or those
having business therein, nor shall any animals or birds be brought or kept in or
about the Building.

 

14. No cooking shall be done in the Premises (except that use by the Tenant of
Underwriter’s Laboratory approved equipment for the preparation of coffee, tea,
hot chocolate and similar beverages for Tenant and its employees shall be
permitted, provided that such equipment and use is in accordance with applicable
federal, state and city laws, codes, ordinances, rules and regulations) nor
shall the Premises be used for lodging.

 

15. Tenant shall not sell or permit the sale, at retail, of newspapers,
magazines, periodicals, theater tickets or any other goods on the Premises, nor
shall Tenant carry on, or permit the business of stenography, typewriting or any
similar business in or from the Premises for the service or accommodation of
occupants of any other portion of the Building, nor shall the Premises be used
for the storage of merchandise, manufacturing of any kind, the business of a
public barber shop, or beauty parlor, or for any improper, immoral or
objectionable purpose, or any business activity other than that specifically
provided for in Tenant’s lease.

 

16. Landlord will direct electricians as to where and how telephone, telegraph
and electrical wires are to be introduced or installed. No boring or cutting for
wires will be allowed without the prior written consent of Landlord. The
location of burglar alarms, telephones, call boxes or other office equipment
affixed to the Premises shall be subject to the written approval of Landlord.

 

17. Tenant shall not install any radio or television antenna, loudspeaker or any
other device on the exterior walls or the roof of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building.

 

18. Tenant shall not lay linoleum, tile, carpet or any other floor covering so
that the same shall be affixed to the floor of its Premises in any manner except
as approved in writing by Landlord. The expense of repairing any damage
resulting from a violation of this rule or the removal of any floor covering
shall be borne by Tenant.

 

19. No furniture, freight, equipment, materials, supplies, packages, merchandise
or other property will be received in the Building or carried up or down
elevators except between such hours and in such elevators as shall be designed
by Landlord. Landlord shall have the right to prescribe the weight, size and
position of all safes, furniture, files, bookcases or other heavy equipment
brought into the Building. Safes or other heavy objects shall, if considered
necessary by Landlord, stand on wood strips of such thickness as determined by
Landlord to be necessary to properly distribute the weight thereof. Landlord
will not be responsible for loss of or damage to any such safe, equipment or
property from any cause, and all damage done to the Building by moving or
maintaining any such safe, equipment or other property shall be repaired at the
expense of Tenant.

Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be acceptable by Landlord.

 

20. Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law.
Tenant shall not mark, or drive nails, screws or drill into, the partitions,
woodwork or plaster or in any way deface the Premises.

 

21. There shall not be used in any space or in the public areas of the Building,
either by Tenant or



--------------------------------------------------------------------------------

others, any hand trucks “except those equipped with rubber tires and side guards
or such other material-handling equipment as Landlord may approve. No other
vehicles of any kind shall be brought by Tenant into or kept in or about the
Premises.

 

22. Tenant shall store all its trash and garbage within the interior of its
Premises. No materials shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in this area
without violation of any law or ordinance governing such disposal. All trash,
garbage and refuse disposal shall be made only through entryways and elevators
provided for such purposes and at such times as Landlord may designate.

 

23. Canvassing, soliciting or distributing of handbills or any other written
material and peddling in the Building are prohibited and Tenant shall cooperate
to prevent the same. Tenant shall not make room-to-room solicitation of business
from other tenants in the Building.

 

24. Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord’s judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the rules and regulations of the
Building.

 

25. Without the prior written consent of Landlord, Tenant shall not use the name
of the Building in connection with the business of Tenant except as Tenant’s
address.

 

26. Tenant shall comply with all energy conservation, safety, fire protection
and evacuation procedures and regulations established by Landlord or any
governmental agency.

 

27. Tenant assumes reasonable responsibility for protecting its Premises from
theft, robbery and pilferage.

 

28. The requirements of Tenant will be attended to only upon application at the
office of the Building by an authorized individual. Employees of Landlord shall
not perform any work or do anything outside of their regular duties unless given
special instructions from Landlord, and no such employees will admit any person
(Tenant or otherwise) to any office without specific instructions from Landlord.

 

29. Landlord reserves the right to make such other reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order therein. Tenant agrees to abide by all such Rules and Regulations
herein above stated and any additional rules and regulations which are adopted.

 

30. All wallpaper or vinyl fabric materials which Tenant may install on painted
walls shall be applied with a strippable adhesive. The use of nonstrippable
adhesives will cause damage to the walls when materials are removed, and repairs
made necessary thereby shall be made by Landlord at Tenant’s expense.

 

31. Tenant shall provide and maintain hard surface protective mats under all
desk chairs which are equipped with coasters to avoid excessive wear and tear to
carpeting. If Tenant fails to provide such mats, the cost of carpet repair or
replacement made necessary by such excessive wear and tear shall be charged to
and paid by Tenant.

 

32. Tenant will refer all contractors, contractors’ representatives and
installation technicians rendering any service to Tenant to Landlord for
Landlord’s supervision, approval, and control before performance of any
contractual service. This provision shall apply to all work performed in the
Building, including installations of telephones, telegraph equipment, electrical
devices and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows, ceilings, equipment or any other physical portion of
the Building.

 

33. Tenant shall give prompt notice to Landlord of any accidents to or defects
in plumbing, electrical fixtures, or heating apparatus so that such accidents or
defects may be attended to properly.

 

34. Tenant shall be reasonably responsible for the observance of all of the
foregoing Rules and Regulations by Tenant’s employees, agents, clients, invitees
and guests.

 

35. Tenant shall not allow its employees or invitees to park in other than
designated areas, nor shall any washing of cars or car repairs be permitted in
any parking areas, nor shall overnight parking be permitted, nor shall
commercial trucks be allowed in the parking areas other than in designated
delivery areas.

 

36. Other than for single-trip usages, Tenant shall make reservations for use of
any elevators, which shall be accepted by Landlord on a first-come, first-serve
basis.



--------------------------------------------------------------------------------

37. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify, alter or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LETTER OF CREDIT

Irrevocable Standby Letter of Credit No.                    

 

Place and Date of Issue:

[city, state],                    , 20    

  

Date and Place of Expiry:

                    , 20     in [city, state]

Applicant:   

Advising Bank:

Not Applicable

Beneficiary:

[insert landlord information]

  


Amounts: USD                    

(                 Thousand and no/100)

Gentlemen:

We hereby establish our Irrevocable Letter of Credit in your favor available by
Beneficiary’s sight drafts drawn on                                         
accompanied by the original of this Letter of Credit and the following document:

Written statement executed by any officer of the named Beneficiary, that (i) an
event of default by Tenant exists under that certain                      Lease
between Tenant and                                                      , dated
                    , 20     (as amended to date, the “Lease”), and (ii) such
default exists beyond any applicable cure period provided in the Lease for such
default, if any.

Special Conditions:

Draft must be marked: “Drawn under                                      Letter
of Credit No.                         .”

We hereby engage with you that all drafts drawn under and in compliance with all
the terms and conditions of this Letter of Credit will be duly honored if drawn
and presented for payment between the hours of 8:00 am and 4:00 pm Monday
through Friday on a day when                                         
                 is open for business at [address, city, state] on or before the
expiration of this Letter of Credit.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revisions), International Chamber of Commerce
Publication 500, as the same may be revised from time to time.

(Name of Bank and signature of officer)



--------------------------------------------------------------------------------

EXHIBIT H

RIGHT OF FIRST OFFER

Subject to then-existing renewal or expansion options of other tenants (or, even
if not a right under such tenant’s lease, the renewal of a lease of any tenant
by Landlord for the Offer Space (hereinafter defined)) (“Prior Rights”), and
provided no uncured Default then exists, Landlord shall, prior to offering the
same to any party (other than tenants with Prior Rights), first offer to lease
to Tenant Suite 250 (consisting of approximately 6,907 square feet located on
the Second Floor of the Building (the “Offer Space”) in an “AS-IS” condition;
such offer shall be in writing and specify the lease terms for the Offer Space,
including the rent to be paid for the Offer Space and the date on which the
Offer Space shall be included in the Premises (the “Offer Notice”). The Offer
Notice shall be substantially similar to the Offer Notice attached to this
Exhibit. Tenant shall notify Landlord in writing whether Tenant elects to lease
the entire Offer Space on the terms set forth in the Offer Notice, within ten
(10) days after Landlord delivers to Tenant the Offer Notice. If Tenant timely
elects to lease the Offer Space, then Landlord and Tenant shall execute an
amendment to this Lease, effective as of the date the Offer Space is to be
included in the Premises, on the terms set forth in the Offer Notice and, to the
extent not inconsistent with the Offer Notice terms, the terms of this Lease;
however, Tenant shall accept the Offer Space in an “AS-IS” condition and
Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements except as
specifically provided in the Offer Notice. Notwithstanding the foregoing, if
prior to Landlord’s delivery to Tenant of the Offer Notice, Landlord has
received an offer to lease all or part of the Offer Space from a third party (a
“Third Party Offer”) and such Third Party Offer includes space in excess of the
Offer Space, Tenant must exercise its rights hereunder, if at all, as to all of
the space contained in the Third Party Offer.

If Tenant fails or is unable to timely exercise its right hereunder, then such
right shall lapse, time being of the essence with respect to the exercise
thereof (it being understood that Tenant’s right hereunder is a one-time right
only), and Landlord may lease all or a portion of the Offer Space to third
parties on such terms as Landlord may elect. Tenant may not exercise its rights
under this Exhibit if an Event of uncured Default exists or Tenant is not then
occupying the entire Premises. For purposes hereof, if an Offer Notice is
delivered for less than all of the Offer Space but such notice provides for an
expansion, right of first refusal, or other preferential right to lease some of
the remaining portion of the Offer Space, then such remaining portion of the
Offer Space shall thereafter be excluded from the provisions of this Exhibit. In
no event shall Landlord be obligated to pay a commission with respect to any
space leased by Tenant under this Exhibit, and Tenant shall indemnify, defend,
and hold Landlord harmless from and against all costs, expenses, attorneys’
fees, and other liability for commissions or other compensation claimed by any
broker or agent claiming the same by, through, or under Tenant.

Tenant’s rights under this Exhibit shall terminate if (a) this Lease or Tenant’s
right to possession of the Premises is terminated, (b) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises, or (c) less than
three (3) full calendar years remain in the initial Term of this Lease.



--------------------------------------------------------------------------------

FORM OF OFFER NOTICE

[Insert Date of Notice]

BY TELECOPY AND FEDERAL EXPRESS

 

  Re: Lease Agreement (the “Lease”) dated                     , 2006, between
                                                     , a
                                 (“Landlord”), and
                                                 , a
                                                  (“Tenant”). Capitalized terms
used herein but not defined shall be given the meanings assigned to them in the
Lease.

Ladies and Gentlemen:

Pursuant to the Right of First Offer attached to the Lease, enclosed please find
an Offer Notice on Suite                 . The basic terms and conditions are as
follows:

 

LOCATION:  

 

SIZE:                                rentable square feet BASE RENT RATE:  
                                 $                 per month TERM:  

 

IMPROVEMENTS  

 

COMMENCEMENT:  

 

PARKING TERMS:  

 

OTHER MATERIAL TERMS:  

 

Under the terms of the Right of First Offer, you must exercise your rights, if
at all, as to the Offer Space on the depiction attached to this Offer Notice
within                  days after Landlord delivers such Offer Notice.
Accordingly, you have until 5:00 p.m. local time on
                                    , 2006, to exercise your rights under the
Right of First Offer and accept the terms as contained herein, failing which
your rights under the Right of First Offer shall terminate and Landlord shall be
free to lease the Offer Space to any third party. If possible, any earlier
response would be appreciated. Please note that your acceptance of this Offer
Notice shall be irrevocable and may not be rescinded.

Upon receipt of your acceptance herein, Landlord and Tenant shall execute an
amendment to the Lease memorializing the terms of this Offer Notice including
the inclusion of the Offer Space in the Premises; provided, however, that the
failure by Landlord and Tenant to execute such amendment shall not affect the
inclusion of such Offer Space in the Premises in accordance with this Offer
Notice.

THE FAILURE TO ACCEPT THIS OFFER NOTICE BY (1) DESIGNATING THE “ACCEPTED” BOX,
AND (2) EXECUTING AND RETURNING THIS OFFER NOTICE TO LANDLORD WITHOUT
MODIFICATION WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF TENANT’S RIGHTS
UNDER THE RIGHT OF FIRST OFFER, AND TENANT SHALL HAVE NO FURTHER RIGHTS TO THE
OFFER SPACE. THE FAILURE TO EXECUTE THIS LETTER WITHIN SUCH TIME PERIOD SHALL BE
DEEMED A WAIVER OF THIS OFFER NOTICE.

Should you have any questions, do not hesitate to call.

 

Sincerely,

 

 

 

[please check appropriate box] ACCEPTED REJECTED [TENANT’S SIGNATURE BLOCK] By:
 

 

Name:  

 

Title:  

 

Date:  

 

Enclosure [attach depiction of Offer Space]



--------------------------------------------------------------------------------

EXHIBIT I

RENEWAL OPTION

If Tenant has no uncured Defaults during the Term, Tenant may renew this Lease
for two (2) additional periods of five years, by delivering written notice of
the exercise thereof to Landlord not later than twelve (12) months before the
expiration of the Term. The Base Rent payable for each month during such
extended Term shall be the lesser of the last years escalated Base Rent
increased by three percent (3%) or the prevailing rental rate (the “Prevailing
Rental Rate”), at the commencement of such extended Term, for renewals of space
in the Building or Complex, if applicable, of equivalent quality, size, utility
and location, with the length of the extended Term and the credit standing of
Tenant to be taken into account. Within thirty (30) days after receipt of
Tenant’s notice to renew, Landlord shall deliver to Tenant written notice of the
Prevailing Rental Rate and shall advise Tenant of the required adjustment to
Base Rent, if any, and the other terms and conditions offered. Tenant shall,
within ten (10) business days after receipt of Landlord’s notice, notify
Landlord in writing whether Tenant accepts or rejects Landlord’s determination
of the Prevailing Rental Rate. If Tenant timely notifies Landlord that Tenant
accepts Landlord’s determination of the Prevailing Rental Rate, then, on or
before the commencement date of the extended Term, Landlord and Tenant shall
execute an amendment to this Lease extending the Term on the same terms provided
in this Lease, except as follows) Base Rent shall be adjusted to the Prevailing
Rental Rate) Tenant shall have no further renewal option unless expressly
granted by Landlord in writing) Landlord shall lease to Tenant the Premises in
their then-current condition, and Landlord shall not provide to Tenant any
allowances (e.g., moving allowance, construction allowance, and the like) or
other tenant inducements; and

If Landlord and Tenant are unable to agree on the Prevailing Rental Rate within
sixty (60) days of the Renewal Notice, then the Prevailing Rental Rate shall be
determined by a licensed real estate appraiser jointly and promptly selected and
paid by Landlord and Tenant, or if they shall be unable to agree upon a single
appraiser, then by three (3) independent licensed real estate appraisers, one
(1) of whom shall be promptly selected by Landlord, one (1) of whom shall be
promptly selected by Tenant, and the third of whom shall be promptly selected by
the first two (2) appraisers. Within twenty (20) days after the appointment of
the appraiser (or the last of the three (3) appraisers), the appraiser(s) shall
furnish in writing to Landlord and Tenant a signed written report of the
appraisal, or the average of the two (2) closest valuations, as the case may be,
to Landlord and Tenant. Landlord and Tenant shall each pay the fee for the
appraiser they selected, and shall share equally the fee for the third
appraiser. Within fifteen (15) days of receiving such report, Tenant shall
notify Landlord whether it wishes to exercise its option to renew based on the
Prevailing Rental Rate determined by the appraiser(s). If Tenant fails to notify
Landlord within such time, Tenant shall be deemed to have elected to exercise
the option at the Prevailing Rental Rate set by the appraiser(s).

In no event shall the Base Rent for a renewal term be less than the prior year’s
Base Rent on an as-is basis.

Tenant’s rights under this Exhibit shall terminate if (1) this Lease or Tenant’s
right to possession of the Premises is terminated, (2) Tenant assigns any of its
interest in the lease except to an entity related to Tenant, (3) Tenant fails to
timely exercise its option under this Exhibit, time being of the essence with
respect to Tenant’s exercise thereof, or (4) Landlord determines, in its sole
but reasonable discretion, that Tenant’s financial condition or creditworthiness
has materially deteriorated since the date of this Lease.



--------------------------------------------------------------------------------

EXHIBIT J

CONTRACTION OPTION

Tenant shall have the right to give back to Landlord up to 7,500 rentable square
feet at the beginning of the sixth (6th) year (“First Contraction Right”) and up
to 5,000 rentable square feet at the first (1st) renewal period, as the case may
be (“Second Contraction Right”). Tenant shall provide Landlord with no less than
nine (9) months prior written notice, with a penalty equal to Landlord’s
unamortized (at six and one half percent (6.5%) “Out of Pocket Costs”. Out of
Pocket Costs shall be defined as the pro-rata value of the Tenant Allowance plus
commissions per rentable square foot. The tenant will pay to sub-divide the
spaces and shall return the space in marketable and leasable configuration based
on Landlord’s discretion. The penalty payment shall be due upon Tenant’s
delivery of possession of such space to the Landlord.